ASSET PURCHASE AGREEMENT

by and among


GOCOM MEDIA OF ILLINOIS, LLC,

a Delaware limited liability company,


ACME TELEVISION OF ILLINOIS, LLC,

a Delaware limited liability company,

and


ACME TELEVISION LICENSES OF ILLINOIS, LLC

a Delaware limited liability company,

June 14, 2007



--------------------------------------------------------------------------------

         This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of June
14, 2007, by and among GOCOM MEDIA OF ILLINOIS, LLC, a Delaware limited
liability company (“Buyer”), and ACME TELEVISION OF ILLINOIS, LLC, a Delaware
limited liability company (“ACME”), and ACME TELEVISION LICENSES OF ILLINOIS,
LLC, a Delaware limited liability company (“ACME Licenses” and collectively with
ACME, “Seller”). Buyer and Seller are sometimes referred to herein as the
“Parties” and each as a “Party.”

R E C I T A L S:

    A.        Seller holds licenses and other authorizations from the Federal
Communications Commission and owns and operates certain assets used in
connection with the business and operations of television station WBUI(TV) and
its associated DTV station WBUI-DT, Decatur, Illinois (collectively, the
“Station”).

    B.        Seller owns, leases, or otherwise has the right to use and operate
the assets used in the operation of the Station, including certain licenses,
permits and authorizations issued by the FCC.

    C.        Seller desires to sell and convey, and Buyer wishes to purchase
and acquire, substantially all of Seller’s assets used in the operation of the
Station on the terms and conditions hereinafter set forth.

A G R E E M E N T S:

         NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

SECTION 1: DEFINITIONS

         1.1 Terms Defined in this Section. The following terms, as used in this
Agreement, have the meanings set forth in this Section:

         “Action” means, for any Person, any claim, demand or complaint against
such Person, dispute with such Person, any action, counterclaim, suit,
litigation, arbitration, or other legal, administrative or Tax proceeding before
a Governmental Authority, any investigation by any Governmental Authority with
respect to such Person of which such Person has knowledge, and any Judgment by
or against such Person, excluding (i) any litigation or proceeding by or before
any Governmental Authority affecting the television broadcasting industry
generally in which such Person is not a named party and (ii) any rulemaking
proceedings by or before any Governmental Authority.

         “Adjustment Time” means 12:01 a.m., Decatur, Illinois time on the
Closing Date.

         “Affiliate” of a Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with, such
Person. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

         “Assets” means all assets, properties and rights, both tangible and
intangible, that are (i) owned, held or leased by Seller and (ii) used or held
for use in the operation of the Station, including the Real Property Leases (and
the Leased Real Property), Equipment, Licenses, Assumed Contracts, Intellectual
Property, Software, Internet Web Sites and Books and Records; provided, that the
Assets shall not include the Excluded Assets.

         “Assignment Application” means one or more applications prepared
jointly by the Parties, and filed by ACME Licenses with the FCC, for consent to
the assignment of the FCC Licenses from ACME Licenses to Buyer in the manner
contemplated by this Agreement, which application shall include a request for a
“failing station” waiver in respect of the Station.

         “Assumed Contracts” means, as of Closing, (i) all Contracts set forth
on Schedule 3.9, excluding those that shall have terminated in accordance with
their terms prior to Closing, (ii) all Contracts for the sale of advertising or
program time on the Station for cash at prevailing rates that can be cancelled
by Seller without permission or penalty on no more than ninety (90) days’
notice, (iii) all miscellaneous Contracts entered into in the ordinary course of
business that may be canceled without breach, fee, payment or penalty on sixty
(60) days’ or less notice, and (iv) all Contracts entered into by Seller between
the date of this Agreement and the Closing Date as contemplated by and within
the limitations set forth in Section 5.1(h), or that Buyer agrees in writing to
assume.

         “Books and Records” means all of the books and records of Seller
related to the Business (other than any included in the Excluded Assets).



--------------------------------------------------------------------------------

         “Business” means the business and operations of Seller relating to the
Station.

         “Business Day” means any day of the year, other than a Saturday or
Sunday, on which banks are not required or authorized to be closed in the State
of Illinois.

         “Buyer’s Existing Television Stations” means, collectively, television
station WRSP-TV and its associated DTV station WRSP-DT, Springfield, Illinois
and its satellite television station WCCU(TV) and its associated DTV station
WCCU-DT, Urbana, Illinois.

         “Closing” means the consummation of the assignment, transfer,
conveyance and delivery of the Assets and the Purchase Price as contemplated
hereunder.

         “Closing Date” means the date of Closing as provided under Section
9.1(a). The Closing shall be deemed effective as of 12:01 a.m., Decatur,
Illinois time on the Closing Date.

         “Closing Place” means, if either Party shall deem an in-person Closing
to be necessary, at the offices of Buyer’s counsel in Raleigh, North Carolina,
or at such other location agreed upon by the Parties.

         “Collection Period” means the one hundred fifty (150) day period
starting on the Closing Date.

         “Communications Laws” means the Communications Act of 1934, as amended,
together with the rules, regulations and published policies of the FCC
promulgated thereunder.

         “Compensation Arrangement” means any plan or compensation arrangement
other than an Employee Plan, whether written or unwritten, which provides to
employees, former employees, officers, directors and shareholders of Seller or
any entity at any relevant time considered a single employer with Seller (under
the terms of Sections 414(b), (c), (m) or (o) of the Code) (each, an “ERISA
Affiliate”), any compensation or other benefits, whether deferred or not, in
excess of base salary or wages and excluding overtime pay, including any bonus
or incentive plan, stock rights plan, deferred compensation arrangement, life
insurance, stock purchase plan, severance pay plan and any other employee fringe
benefit plan.

         “Consents” means the consents, permits or approvals of Governmental
Authorities and other third parties required by Seller to transfer the Assets to
Buyer or otherwise for Seller to consummate the transactions contemplated
hereby, including, without limitation, the FCC Consent.

         “Contracts” means the leases (other than Real Property Leases),
contracts, commitments, understandings and agreements relating to the Station to
which Seller is a party, whether oral or written.

         “Employees” means the persons employed by Seller on a full or part-time
basis with respect to the Business.

         “Employee Plan” means any pension, retirement, profit-sharing, deferred
compensation, vacation, severance, bonus, incentive, medical, vision, dental,
disability, life insurance or other employee benefit plan as defined in
Section 3(3) of ERISA to which either of Seller or any ERISA Affiliate
contributes or which either of Seller or any ERISA Affiliate sponsors or
maintains, or by which Seller or any ERISA Affiliate is otherwise bound.

         “Enforceability Exceptions” means the exceptions or limitations to the
enforceability of contracts under bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by the
application of general principles of equity.

         “Environmental Laws” means the Legal Requirements relating to health,
safety or the environment, including the Handling of Hazardous Substances, the
presence of Hazardous Substances on any Real Property, or any antipollution
requirements.

         “Equipment” means the television studio and transmitter site equipment,
furniture, fixtures, furnishings, machinery, computer hardware, antennas,
transmitters and other personal property used or held for use by Seller in the
operation of the Station or conduct of the Business.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

         “Escrow Agent” means the Escrow Agent named in the Escrow Agreement,
and any successors thereto pursuant to the terms of the Escrow Agreement.



--------------------------------------------------------------------------------

         “Escrow Agreement” means the Escrow Agreement being entered into among
Buyer, Seller and the Escrow Agent on the date hereof.

         “Escrow Amount” means the sum of the Escrow Deposit, plus all interest
or earnings accrued thereon.

         “Escrow Deposit” means Four Hundred Thousand Dollars ($400,000), which
is being deposited by Buyer with the Escrow Agent contemporaneously with the
execution and delivery of this Agreement to secure the obligations of Buyer to
close under this Agreement, with such amount disbursed by the Escrow Agent in
accordance with the terms and provisions of the Escrow Agreement.

         “Excluded Assets” means (i) all cash and cash equivalents of Seller,
(ii) all Receivables, (iii) all bonds, letters of credit, surety instruments and
other similar items, (iv) Seller’s limited liability company and tax records and
the account books of original entry, general ledger and financial records used
in connection with the Station, (v) Seller’s employee benefit plans and the
assets thereof, and (vi) the Seller’s owned real property located at 2510
Parkway Court, Decatur, Illinois (the “Excluded Studio Real Property”) (for the
avoidance of doubt, excluding all Equipment and other Assets located on, in or
about such real property), which is currently used as the Station’s main studio
facility.

         “FCC” means the Federal Communications Commission or any successor
agency.

         “FCC Consent” means one or more actions by the FCC granting its written
consent to the assignment of the FCC Licenses from ACME Licenses to Buyer as
contemplated by this Agreement, including Buyer obtaining from the FCC a
“failing station” waiver with respect to the Station (but such waiver shall not
be applicable to any assignee of Buyer under Section 12.4 hereof).

        “FCC Licenses” means the licenses, permits or other authorizations
issued or granted by the FCC to Seller relating to the operation of the Station,
all as set forth on Schedule 3.7.

         “Final Order” means the FCC Consent that has not been reversed, stayed,
enjoined, set aside, annulled, or suspended, and with respect to which no
requests are pending for administrative or judicial review, reconsideration,
appeal, or stay, and the time for filing any such request and the time for the
FCC to set aside the action on its own motion have expired.

         “GAAP” means generally accepted accounting principles as currently in
effect.

         “Governmental Authority” means any court or any federal, state, county,
local or foreign governmental, legislative or regulatory body, agency,
department, authority, instrumentality or other subdivision thereof, including
the FCC.

         “Handling” means the production, use, generation, storage, treatment,
recycling, disposal, discharge, release, exposure of persons to, or other
handling or disposition of any kind of any Hazardous Substances.

         “Hazardous Substance” means any pollutant, contaminant, hazardous or
toxic substance, material, constituent or waste, including asbestos, PCBs,
pesticides and petroleum products, or any pollutant that is labeled or regulated
as such by any Governmental Authority pursuant to an Environmental Law.

         “Historical Financials” means, with respect to the Station and the
Business, (i) the unaudited balance sheets and related statements of income and
cash flows as of and for the fiscal years ended December 31, 2004, 2005 and
2006, and (ii) an unaudited balance sheet and related statements of income and
cash flows as at and for the four (4) months ended April 30, 2007. Each such
balance sheet includes amounts of Receivables, prepaid expenses, property plant
and equipment net of accumulated depreciation, accounts payable and accrued
liabilities as of the specified date of each such balance sheet.

         “Intellectual Property” means all trademarks, service marks, service
names, trade names, copyrights, patents, non-governmental licenses and permits,
jingles, Internet Web Sites and other intellectual property rights applied for,
issued to, or owned by Seller or under which Seller is licensed or franchised,
and which are used or useful in the business and operations of the Station,
together with any additions thereto between the date hereof and the Closing
Date, but excluding any of the foregoing that are included in the Excluded
Assets.

         “Internet Web Sites” means (i) all Internet domain names and associated
uniform resource locators of any or all of the Station, and (ii) the HTML
content relating to any or all of the Station located and publicly accessible
from those domain names, including all web pages, CGI scripts, Java and HTML
code, software or other materials owned or licensed by Seller required to make
such sites accessible, viewable and navigable by third Persons, and the
“visitor” email data base and click stream data and information for such sites
to the extent that they are owned or licensed by Seller.



--------------------------------------------------------------------------------

         “Judgment” means any judgment, writ, order, injunction, determination,
award or decree of or by any court, judge, justice or magistrate, including any
bankruptcy court or judge, and any order of or by a Governmental Authority.

         “Knowledge” or “to the Knowledge” of a Party (or similar phrases) means
actual knowledge of a fact, and “Knowledge of Seller” shall mean the actual
knowledge of any of Doug Gealy, Tom Allen, and the Station’s general manager.

         “Leased Real Property” means the Real Property that is the subject of
the Real Property Leases.

         “Legal Requirement” means any statute, ordinance, code, law (including
common law), rule, regulation, policy, permit or permit condition, Judgment, or
other requirement, standard or procedure enacted, adopted or applied by any
Governmental Authority.

         “Liabilities” means claims, obligations, commitments or liabilities of
a Person of any nature, absolute, accrued, contingent or otherwise, known or
unknown, whether matured or unmatured.

         “Licenses” means the licenses, permits, franchises, registrations,
authorizations, consents or approvals issued by the FCC or any other
Governmental Authority to Seller relating to the operation of the Station,
including those listed on Schedule 3.7 and any renewals, extensions or
modifications thereof and additions thereto between the date hereof and the
Closing Date.

         “Lien” means any lien, pledge, charge, easement, security interest,
mortgage, deed of trust, right-of-way or other encumbrance.

         “Limited Indemnity Guaranty” means the Limited Indemnity Guaranty to be
executed and delivered by Parent to Buyer at the Closing substantially in the
form of Exhibit A.

         “Market MVPD System” means any U.S. cable television system, wireless
cable system, DBS system, SMATV system or other multichannel video programming
distribution system operating within the Station’s Designated Market Area (as
defined by A.C. Nielsen & Co.).

         “Parent” means ACME. Television, LLC, a Delaware limited liability
company, of which ACME and ACME Licenses are both direct subsidiaries.

         “Permitted Liens” means the following: (i) statutory landlord’s Liens
and Liens for current Taxes, assessments and governmental charges not yet due
and payable (or being contested in good faith); (ii) zoning laws and ordinances
and similar Legal Requirements which are not violated in any material respect by
the current use or occupancy of the Leased Real Property that is the subject of
the Real Property Leases or conduct of the Business or the operation of the
Station; (iii) any Liens set forth in Schedule 1.1B; and (iv) any Liens that
will be removed on or before Closing.

         “Person” means any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture or Governmental Authority.

         “Real Property” means, other than real property included in the
Excluded Assets, (i) all of the fee estates, the land and buildings, structures,
other improvements and fixtures owned by Seller and located thereon, and any
easements, licenses, rights to access, rights-of-way, and other real property
interests relating thereto, and (ii) any other fee estates and buildings and
other improvements thereon owned by Seller, and any leasehold interests,
easements, licenses, rights to access, rights-of-way, and other real property
interests which are held by Seller and used or held for use in the Business or
operations of the Station, plus any additions thereto between the date hereof
and the Closing Date.

         “Real Property Lease” means each lease, sublease, license or other
agreement (written or oral), pursuant to which Seller holds a leasehold or
subleasehold estate in, or is granted the right to use or occupy, any land,
buildings, structures, improvements, fixtures or other interest in real property
which is used, or available for use, in the Business or operations of the
Station.

         “Receivables” means all promissory notes or other similar obligations
payable to Seller, and all accounts receivable and other receivables of Seller
relating to or arising out of the operation of the Station prior to the
Adjustment Time, excluding any receivables under the Station’s Trade Agreements
(which receivables are included in the Assets).

         “Software” means all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith, owned or licensed by
Seller that are used or useful in the business and operations of the Station,
together with any additions thereto between the date hereof and the Closing
Date.



--------------------------------------------------------------------------------

         “Station Affiliation Agreement” means the Station Affiliation Agreement
dated as of September 18, 2006, between the CW television network and Seller,
together with any amendments and supplemental agreements related thereto.

         “Tax” or “Taxes” means (individually or in the aggregate) any taxes,
charges, fees, levies or other assessments, including income, excise, use,
transfer, payroll, occupancy, property, sales, franchise, unemployment and
withholding taxes, penalties and interest imposed by the United States or any
state, county, local or foreign government or subdivision or agency thereof.

         “Trade Agreements” means all trade, barter and similar agreements for
the sale or trade of advertising time on the Station for consideration other
than cash; provided, that Trade Agreements shall exclude the Station’s
programming agreements for barter.

1.2 Terms Defined Elsewhere in this Agreement. In addition to (i) the defined
terms in the preamble, recitals and Section 1.1 hereof, or (ii) certain defined
terms used solely within a single section hereof, the following is a list of
terms used in this Agreement and a reference to the section hereof in which such
term is defined:

Term

Section

Adjustments 2.4(b) Allocation Schedule 6.11 Assumed Liabilities 2.5 Auditor
2.4(d) Buyer's Auditors 6.16 Buyer's Calculation 2.4(b) Claimant 10.4 Claim
Notice 10.4 Current Measurement Period 2.4(b) Decreased Gross Cash Revenues
2.4(b) Discovery Period 2.4(d) Holdback Agreement 10.6 Improvements 3.5
Increased Gross Cash Revenues 2.4(b) Indemnity Period 10.1 Indemnitor 10.4 Lien
Searches 6.18 Limited Audit 6.16 Limited Audit Procedures 6.16 Losses 10.2
Non-Assumed Liabilities 2.5 Previous Measurement Period 2.4(b) Purchase Price
2.2 Termination Date 11.2(d) Title Commitments 6.17(a) Title Insurer 6.17(a)
Unretained Employees 6.5(d)

1.3 Clarifications. Words used in this Agreement, regardless of the gender
specifically used, shall be deemed and construed to include any other gender as
the context requires. Where the context so requires, the use of the singular
form includes the plural, and the use of the plural form includes the singular.
All representations, warranties and covenants (including indemnification) made
by Seller shall be deemed to made jointly and severally. Where the context so
requires, (i) the term “Seller” shall include and mean, as applicable, ACME or
ACME Licenses individually and not just ACME and ACME Licenses collectively or
as a group, and (ii) the term “Station” shall include and mean, as applicable,
WBUI(TV) or its associated DTV station WBUI-DT individually and not just the
WBUI(TV) and its associated DTV station WBUI-DT collectively or as a group. As
used in this Agreement, the word “including” is not limiting (and shall be
deemed to be followed by the words “without limitation”), and the word “or” is
both conjunctive and disjunctive. Except as specifically otherwise provided in
this Agreement in a particular instance, a reference to a section, schedule, or
exhibit is a reference to a section of this Agreement or a schedule or exhibit
hereto, and the terms “hereof,” “herein,” and other like terms refer to this
Agreement as a whole, including the Schedules to this Agreement, and not solely
to any particular part of this Agreement. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.



--------------------------------------------------------------------------------

SECTION 2: PURCHASE OF ASSETS

2.1 Agreement to Sell and Buy. Subject to the terms and upon satisfaction of the
conditions contained in this Agreement, at the Closing, Seller shall sell,
convey, transfer, assign and deliver to Buyer all of Seller’s right, title and
interest in and to the Assets, and Buyer shall purchase, acquire and accept from
Seller all of Seller’s right, title and interest in and to the Assets, free and
clear of all Liens other than Permitted Liens.

2.2 Purchase Price. The aggregate purchase price for the Assets shall be Four
Million Dollars ($4,000,000.00) (the “Base Purchase Price”), as adjusted
pursuant to Section 2.4 (the “Purchase Price”). Subject to Section 2.4, the
Purchase Price, less the amount of the Escrow Deposit, shall be paid by Buyer at
the Closing by wire transfer of immediately available funds in U.S. dollars to
Seller or another designee of Seller as designated in writing by Seller and to
an account thereof designated in writing by Seller prior to the Closing Date.

2.3 Escrow Deposit. Concurrently with the execution and delivery of this
Agreement, Buyer and Seller are executing and delivering the Escrow Agreement,
and Buyer is depositing the Escrow Deposit with the Escrow Agent by wire
transfer of immediately available funds in U.S. dollars, to be held pursuant to
the Escrow Agreement. Upon the Closing, Buyer and Seller shall instruct the
Escrow Agent to pay the amount of the Escrow Deposit to Seller or another
designee of Seller by wire transfer of immediately available funds in U.S.
dollars to an account designated by Seller, with all interest and income earned
on the Escrow Deposit prior to Closing being paid by the Escrow Agent to Buyer.

2.4 Adjustments and Prorations.

(a) All revenues and all expenses arising from the Business prior to the
Adjustment Time, including tower rental, business and license fees, utility
charges, real and personal property Taxes and assessments levied against the
Assets, property and equipment rentals, applicable copyright or other fees
(including program license payments), sales and service charges, Taxes (except
for Taxes arising from the transfer of the Assets pursuant hereto) annual
regulatory fees, amounts owing in respect of unlicensed software, music license
fees and similar prepaid and deferred items, shall be prorated between Seller
and Buyer in accordance with GAAP and the general principle that Seller shall
receive the benefit of all revenues, and be responsible for all costs, expenses
and Liabilities, allocable to the Station for the period prior to the Adjustment
Time, and Buyer shall receive the benefit of all revenues, and be responsible
for all costs, expenses and Liabilities, allocable to the Station on or after
the Adjustment Time; subject, however, to the following:


  (1) An adjustment and proration shall be made in favor of Buyer or Seller, as
applicable, for the amount, if any, by which the fair market value of the goods
or services to be received by the Station under their Trade Agreements as of the
Adjustment Time exceeds, or is less than, the value of any advertising time
remaining to be run by the Station as of the Adjustment Time.


  (2) There shall be no proration for program barter, other than with respect to
any cash payments due or paid in connection therewith.


  (3) Seller shall be entitled to all revenue accrued and bear all expenses and
other Liabilities related to the Excluded Assets, and shall retain and be solely
responsible for all Non-Assumed Liabilities, including vacation time,
sick-leave, bonuses and other employee fringe benefits of Employees, and no
adjustment or proration shall be made with respect thereto.


  (4) Seller shall be responsible for all film or programming license fees due
and payable prior to the Adjustment Time (with an appropriate credit to Seller
if such fee covers any period of time after the Adjustment Time), and Buyer
shall be responsible for all such fees after the Adjustment Time (with an
appropriate credit to Buyer if such fee covers any period of time before the
Adjustment Time). Deposits for Assumed Contracts which relate to programming, if
any, shall be fully credited to Seller; provided, that such credit will be
reduced on a pro-rated basis based on the length of the term that the film or
program was available to be aired on the Station prior to the Adjustment Time
and the total length of the term that the film or program is available to air on
the Station after the Adjustment Time.  (5) Any and all rebates which, under any
Assumed Contracts are in effect as of the Adjustment Time, may be payable after
such date to any advertiser or other user of the Station’s facilities, based in
part on business, advertising or services prior to the Adjustment Time, shall be
borne by Seller and Buyer ratably in proportion to revenues received or volume
of business done by each during the applicable period. Any and all agency
commissions which are subject to adjustment after the Adjustment Time based on
revenue, volume of business done or services rendered in part before the
Adjustment Time and in part after the Adjustment Time shall be shared by Seller,
on the one hand, and Buyer, on the other hand, ratably in proportion to the
revenue, volume of business done or services rendered, as the case may be, by
each during the applicable period.




--------------------------------------------------------------------------------

(b) In addition to the foregoing adjustments and prorations, (i) if the Station
shall have Increased Gross Cash Revenues, then the Base Purchase Price shall be
increased by the product of (A) 1.45 multiplied by (B) the Increased Gross Cash
Revenues; or (ii) if the Station shall have Decreased Gross Cash Revenues, then
the Base Purchase Price shall be decreased by the product of (A) 1.45 multiplied
by (B) the Decreased Gross Cash Revenues. For purposes hereof, “Increased Gross
Cash Revenues” shall mean the amount, if any, by which gross cash revenues of
the Station for the Current Measurement Period exceed gross cash revenues of the
Station for the Previous Measurement Period by more than ten percent (10%), and
“Decreased Gross Cash Revenues” shall mean the amount, if any, by which gross
cash revenues of the Station for the Previous Measurement Period exceed gross
cash revenues of the Station for the Current Measurement Period by more than ten
percent (10%). The “Current Measurement Period” shall mean the period commencing
as of the first day of month including the date of this Agreement and ending on
last day of the month ending prior to (but not including) the Closing Date. The
“Previous Measurement Period” shall mean the same period for the previous year.
Gross cash revenues of the Station shall be determined in accordance with GAAP.


(c) Net settlement of the adjustments contemplated under this Section 2.4 shall
be made at the Closing by increasing or decreasing the Purchase Price
appropriately, if feasible based on Seller’s and Buyer’s good faith estimates.
Notwithstanding the foregoing, Buyer shall prepare and submit to Seller, not
later than thirty (30) days following the Closing, its written good faith
estimate of any additional adjustments and prorations to those set forth in
subsections (a) and (b) above (the “Adjustments”) in accordance with this
Section 2.4, along with Buyer’s estimate of the Purchase Price resulting from
the Adjustments (“Buyer’s Calculation”), including all supporting documentation
and the calculation of any amounts. Within thirty (30) days after receipt of
Buyer’s Calculation, Seller shall furnish Buyer written notification of any
disputes Seller has with Buyer’s determination of the Purchase Price in Buyer’s
Calculation, and Buyer and Seller shall in good faith attempt to resolve any
disputes between them with respect to the determination of the Purchase Price.


(d) Except as provided in Section 2.4(e), a final settlement of all Adjustments
made under this Section 2.4, with payment being made by the appropriate Party by
wire transfer of immediately available funds in U.S. dollars, to an account
designated in writing by the Party entitled to receive such payment, shall occur
no later than sixty (60) days after the Closing Date. Buyer shall provide Seller
with any documentation reasonably requested by Seller to determine the
appropriateness of any Adjustment claimed by either Party.


(e) In the event that the Parties cannot agree on the amount of the final
Adjustments within ninety (90) days following the Closing Date, either Party may
request that the determination be made by a mutually satisfactory national or
regional accounting firm (the “Auditor”). The Auditor shall make the
determination based on GAAP in effect at the Adjustment Time. In the event that
either Party invokes the use of the Auditor, there shall be a thirty (30) day
period (the “Discovery Period”) when the Parties may request of and shall
provide to each other in writing or computer format where appropriate any
documentation or records in the possession of the other Party that are related
to a claim or defense to be made to the Auditor. For fifteen (15) Business Days
after the expiration of the Discovery Period, the Parties shall have the
opportunity to present their claims and supporting documentation to the Auditor.
The Auditor shall be required to render a decision within fifteen (15) Business
Days after the expiration of that 15-Business Day period. Absent fraud, the
decision of the Auditor shall be final and binding on the Parties and shall not
be subject to any judicial challenge by either Party. Within five (5) Business
Days after the Auditor provides the determination to the Parties, payment in
accordance with that determination shall be made by the appropriate Party by
wire transfer of immediately available funds in U.S. dollars to an account
designated in writing by the Party entitled to receive such payment. The
expenses of the Auditor shall be shared equally by the Parties unless the
Auditor shall determine that a Party acted in bad faith, in which case the Party
shall pay such expenses in the manner determined by the Auditor. If the amount
in good faith dispute is equal to or less than Five Thousand Dollars ($5,000),
then the dispute shall not be submitted to the Auditor, and such amount shall be
divided equally between Buyer, on one hand, and Seller, on the other hand.


2.5 Assumed Liabilities. At and after the Closing, Buyer shall assume and timely
pay, discharge and perform all Liabilities arising from the ownership or holding
of the Assets, including the Licenses and the Assumed Contracts, that arise or
accrue on or after the Adjustment Time, and any current Liabilities included in
the Adjustments for which Buyer shall have received the benefit of an adjustment
or proration as of Closing (collectively, the “Assumed Liabilities”). All
Liabilities not expressly assumed by Buyer are collectively referred to herein
as “Non-Assumed Liabilities” and shall remain and be the Liabilities solely of
Seller, including (i) any Liabilities under any Contract not included in the
Assumed Contracts, (ii) any Liabilities under the Licenses or Assumed Contracts
relating to the period prior to the Adjustment Time (including as a result of
any default by Seller prior to the Closing Date under any License or Assumed
Contract), (iii) any claims or pending Actions relating to the operation of the
Station prior to the Adjustment Time, (iv) any Liabilities arising with respect
to any of the Excluded Assets, and (v) any other Liabilities arising with
respect to the ownership and control of the Assets, the Business and the Station
prior to the Adjustment Time (other than any Liabilities included in the
Adjustments for which Buyer shall have received the benefit of an adjustment or
proration).



--------------------------------------------------------------------------------

SECTION 3:REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller hereby represents and warrants to Buyer as follows:

3.1 Organization and Authority. Each Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business as a foreign limited liability company
in the State of Illinois. Each Seller has all requisite limited liability
company power and authority (i) to execute, deliver and perform this Agreement
and to consummate the transactions contemplated hereby, and (ii) to own, lease,
hold and operate the Station and the Assets owned or held by it and to carry on
the Business as now being conducted.

3.2 Authorization and Binding Obligations. The execution, delivery and
performance of this Agreement and all of the documents and instruments required
hereby by Seller have been duly and validly authorized by all necessary limited
liability company action. This Agreement has been duly executed and delivered by
Seller and constitutes a valid and binding agreement of Seller enforceable
against it in accordance with its terms, except as its enforceability may be
limited by Enforceability Exceptions.

3.3 No Contravention; Consents. Subject to obtaining the Consents set forth in
Schedule 3.3, the execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby and the compliance with the
provisions hereof by Seller will not (i) violate any provisions of the
organizational documents of Seller, (ii) result in the breach of, constitute a
default under, constitute grounds for termination of, give rise to any right of
cancellation or acceleration under, or result in the creation of any Lien upon
any of the Assets under the provisions of, any Contract or any License, or
(iii) violate any Legal Requirements applicable to Seller or any of the Assets.
Except for the Consents set forth in Schedule 3.3, no consent, approval, or
authorization of any Governmental Authority or other Person is required by
Seller in connection with the execution, delivery and performance of this
Agreement by Seller or the consummation by Seller of the transactions
contemplated hereby.

3.4 Title to Assets. Seller has good and marketable title to or a valid
leasehold interest in and to all of the Assets that are owned or leased, and all
of the Assets are or, at the Closing will be, free and clear in each case of any
Liens except for Permitted Liens. With the exception of the Excluded Assets, the
Assets include all of the assets, properties and rights of every type and
description, real, personal and mixed, tangible and intangible, that are used or
held for use in, or useful for, the conduct of the business of owning and
operating the Station in the manner in which such Business is now conducted.
Without limiting the foregoing, the Assets include all Software necessary to
conduct the Business as currently conducted by Seller.

3.5 Real Property. Seller does not own any fee estates in Real Property other
than Excluded Studio Real Property. Schedule 3.5 sets forth a true and complete
list of all Real Property Leases, including all amendments, extensions,
renewals, guaranties and other agreements with respect thereto, for each such
Leased Real Property (including the date and name of the parties to such Real
Property Lease document). Seller has delivered to Buyer a true and complete copy
of each Real Property Lease document, and in the case of any oral Real Property
Lease, a written summary of the material terms of such Real Property Lease. Each
Real Property Lease is in full force and effect, and Seller and, to Seller’s
Knowledge, each other party to such Real Property Lease, has complied in all
material respects with all commitments and obligations on its part to be
performed or observed under each Real Property Lease. No event or condition has
occurred or presently exists which constitutes a material default by Seller
under the terms of any Real Property Lease. Except as set forth in Schedule 3.5:
(A) Seller’s possession and quiet enjoyment of the Leased Real Property has not
been disturbed, and to Seller’s Knowledge, there are no disputes with respect to
such Real Property Lease; (B) no security deposit or portion thereof deposited
with respect such Real Property Lease has been applied in respect of a breach or
default under such Real Property Lease which has not been redeposited in full;
(C) Seller does not, and will not in the future, owe any brokerage commissions
or finder’s fees with respect to any Leased Real Property or Real Property
Lease; (D) the other party to each Real Property Lease is not an Affiliate of,
and otherwise does not have any economic interest in, Seller; (E) Seller has not
subleased, licensed or otherwise granted any Person the right to use or occupy
any Real Property or any portion thereof; and (F) Seller has not collaterally
assigned or granted any other security interest in any Leased Real Property or
Real Property Lease or any interest therein and there are no Liens on the
leasehold estate created by such Real Property Lease except for Permitted Liens.
The Leased Real Property is in good condition and repair consistent with its
current use in the operation of the Station and the conduct of the Business, and
is suitable for use in the conduct of the Business and operations of the
Station, and, to Seller’s Knowledge, complies in all material respects with all
applicable building codes or zoning codes and the regulations of any
Governmental Authority having jurisdiction thereof. All buildings, structures,
improvements, fixtures, building systems and equipment, and all components
thereof, included in the Leased Real Property (the “Improvements”) are in good
condition and repair consistent with their present use, and are sufficient for
the Business and operation of the Station as presently conducted. To Seller’s
Knowledge, there are no structural deficiencies or latent defects affecting any
of the Improvements.



--------------------------------------------------------------------------------

3.6 Equipment. Schedule 3.6 contains an accurate and complete list of all
material items of Equipment owned or leased by Seller as of the date hereof,
with any such leased Equipment designated on such schedule as an Equipment
Lease. Seller has good and marketable title to all of the Equipment that is not
leased by Seller, free and clear of all Liens except for Permitted Liens. Except
as specified on Schedule 3.6, all Equipment is in good operating condition and
repair (normal wear and tear excepted) adequate for its current use, and
available for use in the operation of the Station and the conduct of the
Business. The list of Equipment on Schedule 3.6 includes Seller’s broadcasting
equipment, supplies and spare parts which individually have a book value in
excess of $500, as of the date set forth on such schedule, which has been
prepared from Seller’s books and records maintained in the ordinary course of
business.

3.7 Licenses. Schedule 3.7 identifies and includes a complete list of all FCC
Licenses. Each Station License is in full force and effect and none of the
Licenses is subject to any conditions outside the ordinary course (other than
conditions appearing on the face of such Licenses), and ACME Licenses is the
authorized holder thereof. The FCC Licenses listed on Schedule 3.7 constitute
all of the licenses and authorizations issued by the FCC and required under the
Communications Laws for the lawful conduct of the Station as operated by Seller
on the date hereof, and no other material qualifications, registrations,
filings, privileges, franchises, licenses, permits, approvals or authorizations
are required in order for the Seller to own and operate the Station in the
manner operated on the date hereof. Except as set forth on Schedule 3.7 and
except for any FCC investigations, rulemakings or other proceedings affecting
the broadcasting industry generally, there is no pending or, to the Knowledge of
Seller, threatened, action, proceeding or investigation by or before the FCC, or
any order to show cause, notice of violation, notice of apparent liability,
notice of forfeiture or complaint by, before or with the FCC with respect to the
Station. The Station and the applicable Assets, including the Station’s physical
facilities, electrical and mechanical systems and transmitting and studio
equipment, are operating in all material respects in accordance with the
specifications of the applicable FCC Licenses, and are in compliance in all
material respects with the Communications Laws. The Station’s transmitting
towers are operating in all material respects in accordance with the
specifications of the applicable FCC Licenses, and are in compliance in all
material respects with the Communications Laws as any of the foregoing may be
applicable to the FCC Licenses. All material filings, reports and statements
that Seller is currently required to file with the FCC during the current
applicable terms of the FCC Licenses have been filed. All material obligations,
reports and other filings required by the FCC with respect to the Station,
including, without limitation, all regulatory fee payments and materials
required to be placed in the Station’s public inspection file, have been duly
and currently filed as of the date hereof, and are true and complete in all
material respects. The Station’s DTV License is accurately reflected in the
Proposed DTV Table of Allotments in Appendix B of the Advanced Television
Systems and Their Impact upon the Existing Television Broadcast Service Seventh
Further Notice of Proposed Rulemaking, MB Docket No. 87-268 (October 20, 2006).
To Seller’s Knowledge, (1) no comments have been filed with the FCC in response
to that Seventh Further Notice of Proposed Rulemaking that propose the issuance
of an authorization that would cause excess interference to the Station’s
licensed DTV operations beyond established limits and (2) no applications for
DTV construction permits or licenses have been filed with the FCC which could
reasonably be expected to result in the issuance of an authorization to another
DTV television station that would cause any cognizable interference under FCC
rules to the Station’s current licensed DTV operations. An application for
renewal of the Station’s FCC Licenses was timely filed with the FCC on August 1,
2005, and remains pending. No petition to deny or other objection has been filed
against such application. Seller will use commercially reasonable efforts to
prosecute such application. The parties acknowledge that, under current FCC
policy, the FCC will not permit the assignment of the Station’s FCC Licenses
while the Station’s renewal application is pending. In order to facilitate the
transactions contemplated by this Agreement, Seller will, if necessary to secure
a timely grant of the Assignment Application, enter into an agreement with the
FCC at the earliest practicable time to toll the applicable statute of
limitation with respect to any complaints pending against the Station in order
to receive a grant of the Station’s FCC License renewal application.

3.8 MVPD Matters. Except as set forth on Schedule 3.8, the Station’s signals are
carried on all of the Market MVPD Systems serving the
Champaign-Springfield-Decatur Designated Market Area (as defined by A.C. Nielsen
& Co) pursuant to either (i) the retransmission consent agreements to which the
Station is a party and which are listed on Schedule 3.8, or (ii) must carry
election status pursuant to §76.64(f)(3) of the Communications Laws. Each
retransmission consent agreement is in full force and effect, and Seller has no
Knowledge of any reason that a Market MVPD System may terminate the Station’s
carriage prior to the expiration of the term of such agreement. Except as set
forth on Schedule 3.8, no MVPD has (i) advised Seller of any signal quality or
copyright indemnity or other obstacle to carriage of the analog signal of the
Station, (ii) declined such carriage or sought any form of relief from carriage
from the FCC, or (iii) to Seller’s Knowledge, obtained or sought a modification
to the geographic areas in which the Station are eligible for must-carry or
retransmission consent rights under Communications Laws.

3.9 Assumed Contracts. Schedule 3.9 is a list of all Assumed Contracts in
existence as of the date of this Agreement, except (i) Assumed Contracts for the
sale of advertising time on the Station in the ordinary course of business
consistent with past practices, (ii) oral employment agreements terminable at
will, and (iii) miscellaneous Assumed Contracts for goods or services that are
entered into in the ordinary course of business that may be canceled without
breach, fee, payment or penalty on sixty (60) days’ or less notice. Seller has
delivered to Buyer true and complete copies of all such written Assumed
Contracts, along with true and complete descriptions of all material terms of
oral Assumed Contracts (including any amendments and other modifications to such
contracts) and a schedule summarizing Seller’s obligations (as of the date set
forth on such schedule) under its Trade Agreements. Each Assumed Contract
identified on Schedule 3.9 is in full force and effect and is valid, binding and
enforceable in accordance with its terms, except as such enforceability may be
affected by the Enforceability Exceptions. Except as set forth on Schedule 3.3,
no Assumed Contract requires the Consent of any other contracting party to the
transactions contemplated by this Agreement. Seller is not (and, to Seller’s
Knowledge, no other party is) in material breach or default under, any of the
Assumed Contracts and, to Seller’s Knowledge, no event has occurred that, after
notice or lapse of time or both, would reasonably be expected to constitute a
material default under such Assumed Contract.



--------------------------------------------------------------------------------

3.10 Intellectual Property. Schedule 3.10 contains a true and complete list of
all items of Intellectual Property, all of which are valid and in full force and
effect and in good standing and uncontested. Seller has delivered to Buyer
copies of all documents establishing or evidencing all registered and material
Intellectual Property. To its Knowledge, Seller is not infringing upon or
otherwise acting adversely to any trademarks, trade names, service marks,
service names, copyrights, patents, patent applications, know-how, methods,
processes or similar intellectual property rights owned by any other Person,
and, to Seller’s Knowledge, no other Person is infringing in any material
respect upon or otherwise acting adversely to Seller’s rights with respect to
its Intellectual Property.

3.11 Personnel Matters.

(a) Employees. Seller has delivered to Buyer a complete and accurate list of all
Employees and showing each Employee’s position and present annual salary or
hourly rate, as applicable. Seller has complied in all material respects with
all Legal Requirements relating to the employment of labor.


(b) Employee Plans and Compensation Arrangements. Buyer will not have any
liability with respect to any liability incurred by Seller or any ERISA
Affiliate under or with respect to any Employee Plan or Compensation
Arrangement.


(c) Labor Unions. Seller is not a party to any collective bargaining agreement.
As of the date hereof, to Seller’s Knowledge, (i) none of the Employees is
presently a member of any collective bargaining unit related to his or her
employment and (ii) no collective bargaining unit has filed a petition for
representation of any of the Employees. There are no strikes, pickets, organized
slowdowns, work stoppages, grievance proceedings, union organization efforts or
other labor controversies pending or, to the Knowledge of Seller, threatened
between Seller and any Employee.


3.12 Financial Information. Seller has furnished Buyer with true and complete
copies of the Historical Financials. The Historical Financials have been
prepared in accordance with GAAP (except for the absence of footnotes and, with
respect to the interim April 30, 2007 Historical Statements, subject to normal
year-end accounting adjustments, which shall not be material) applied on a
consistent basis throughout the periods covered, present fairly in all material
respects the financial condition of the Station and the Business as of their
specified dates and the results of operations and cash flows of the Station and
the Business for the periods covered thereby, and are consistent with the books
and records of Seller and the Station, which books and records are correct and
complete in all material respects. To Seller’s Knowledge, other than the
liabilities set forth on the interim April 30, 2007 Historical Statements, and
Liabilities that have arisen in the ordinary course since the date of such
Historical Statements, and except as disclosed in this Agreement or on any other
Schedule to this Agreement, Seller has no material Liabilities of any kind that
would be assumed by Buyer (by contract, operation of law or otherwise).

3.13 Taxes. Seller has filed, or caused to be filed, with the appropriate
Governmental Authority, all required Tax returns, and Seller has paid, caused to
be paid or accrued all Taxes shown to be due and payable or claimed to be due
and payable thereon, except where the failure to file such returns or pay or
accrue such Taxes could not reasonably be expected to result in a Lien on the
Assets or in the imposition of transferee liability on Buyer for the payment of
such Taxes. To Seller’s Knowledge, (i) Seller has no Liability for any Taxes due
and owing (other than in connection with applicable Permitted Liens and taken
into account in the Adjustments), the liability for which could extend to Buyer
as transferee of the Assets or as operator of the Station following the Closing,
and (ii) there are no proceedings pending pursuant to which Seller is or could
reasonably be expected to be made liable for any Taxes, the liability for which
could extend to Buyer as transferee of the Assets or as operator of the Station
following the Closing.

3.14 Claims and Litigation. Except as set forth on Schedule 3.14, there are no
Actions pending or, to Seller’s Knowledge, threatened by or against Seller
relating to the Assets, the Business or the transactions contemplated by this
Agreement.

3.15 Compliance with Laws. Seller has complied, and is in compliance, in all
material respects with all applicable Legal Requirements and Licenses relating
to the Station, the Business and the Assets.

3.16 Environmental Matters. Seller has neither (i) handled nor permitted the
handling of any Hazardous Substances at, on or from any Leased Real Property
that would subject any owner or operator of such Real Property to liability for
cleanup, removal or some other remedial action under any Environmental Laws, nor
(ii) caused the presence of Hazardous Substances, underground tanks, PCBs or
asbestos-containing materials on any Leased Real Property. To Seller’s
Knowledge, no Hazardous Substances, underground tanks, PCBs or
asbestos-containing materials are present on any Leased Real Property. neither
Seller nor any Person acting on behalf of Seller has released any other Person
from any claims Seller might have, or have had, for any matter relating to the
presence or Handling of Hazardous Substances on any Leased Real Property. No
Liens have been, or are, imposed on any of the Assets under any Environmental
Laws. Seller has obtained any material permits, licenses, registrations and
other approvals and has filed all material reports and notifications required
under any Environmental Laws in connection with the Assets, and is in compliance
in all material respects with all applicable Environmental Laws. Seller has not
received any notice of or, to Seller’s Knowledge, is not the subject of, any
Action by any person alleging liability under or noncompliance with any
Environmental Law.



--------------------------------------------------------------------------------

3.17 Conduct of Business in Ordinary Course. Since December 31, 2006, Seller has
conducted the Business and operations of the Station in the ordinary and usual
course consistent with past practice in all material respects, and has not
(i) made any material increase in compensation payable or to become payable to
any of the Employees, or any material change in personnel policies, insurance
benefits or other Compensation Arrangements affecting the Employees, (ii) made
any sale, assignment, license, lease or other transfer of any of, or otherwise
abandoned or failed to maintain, any assets or properties, other than (x) assets
that would have been or are included in the Excluded Assets (y) obsolete or
worn-out assets no longer necessary, used or held for use for the operation of
the Station, or (z) other assets sold or disposed of in the normal course of
business with suitable replacements being obtained therefor; (iii) suffered any
material damage or destruction (whether or not covered by insurance) to any of
its material assets which assets have not been repaired or replaced, or (iv)
experienced any material adverse effect (other than those caused by (A)
circumstances that affect the television industry as a whole and (B) changes in
law or government regulation).

3.18 Insurance. Seller’s insurance policies on the Assets (i) provide
replacement cost coverage of the tangible Assets, subject to a deductible,
(ii) are in full force and effect, and (iii) to Seller’s Knowledge, insure the
Assets and the Business against all risks customarily insured against within the
broadcasting industry. Seller is not in default in any material respect under
any of its insurance policies, nor has Seller failed to give any notice or
present any claim under any policies in a due and timely fashion.

3.19 Brokers. Seller has not engaged any agent, broker or other Person acting
pursuant to the express or implied authority of Seller which is or may be
entitled to a commission or broker or finder’s fee in connection with the
transactions contemplated by this Agreement or otherwise with respect to the
sale of the Assets or the Business.

3.20 Disclosure. No representation or warranty made by Seller in this Agreement
knowingly contains any untrue statement of a material fact or knowingly omits or
fails to state any material fact or information necessary to make such
representation or warranty not materially misleading.

SECTION 4: REPRESENTATIONS AND WARRANTIES OF BUYER

         Buyer hereby represents and warrants to Seller as follows:

4.1 Organization and Authority. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
shall as of Closing be qualified to do business as a foreign limited liability
company in Illinois. Buyer has all requisite limited liability company power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.

4.2 Authorization and Binding Obligations. The execution, delivery and
performance of this Agreement by Buyer have been duly and validly authorized by
all necessary limited liability company action. This Agreement has been duly
executed and delivered by Buyer and constitutes a valid and binding agreement of
Buyer, enforceable against Buyer in accordance with its terms, except as its
enforceability may be limited by Enforceability Exceptions.

4.3 No Contravention; Consents. Subject to obtaining the Consents, the
execution, delivery and performance of this Agreement, the consummation of the
transactions contemplated hereby and the compliance with the provisions hereof
by Buyer will not (i) violate any provisions of the organizational documents of
Buyer, (ii) violate any Legal Requirements applicable to Buyer, or (iii) require
the consent of any Person, or violate, or be in conflict with, or constitute a
default under any contract or agreement to which Buyer is a party, such that
Buyer cannot perform its obligations hereunder. Except for the Consents set
forth in Schedule 3.3, no material consent, approval, license or authorization
of any Governmental Authority or other Person is required by Buyer in connection
with the execution, delivery and performance of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated hereby.

4.4 Compliance with Laws. There are no violations by Buyer of any applicable
Legal Requirements that would have any adverse impact on Buyer’s ability to
comply with its obligations under this Agreement.

4.5 Qualifications. Except for Buyer’s ownership and operation of Buyer’s
Existing Television Stations, Buyer is legally, technically, financially and
otherwise qualified to be, and is not taking and has not taken any action that
would reasonably be expected to disqualify it from being, the holder of the FCC
Licenses and the owner or operator of the Station under applicable
Communications Laws and other applicable Legal Requirements, it being
acknowledged and agreed that Buyer can purchase the Assets, and, the FCC Consent
can be obtained, only if the FCC grants a “failing station” waiver.

4.6 Claims and Litigation. There are no Actions pending, or to Buyer’s
Knowledge, threatened by or against Buyer that, individually or in the
aggregate, would have any adverse impact on Buyer’s ability to comply with its
obligations under this Agreement.

4.7 Availability of Funds. Buyer shall have available at Closing the necessary
funds to enable it to pay the Purchase Price and to consummate the transactions
contemplated hereby.



--------------------------------------------------------------------------------

4.8 Brokers. Except for Blackstone (whose fees and expenses shall be paid by
Buyer), Buyer has not engaged any agent, broker or other Person acting pursuant
to the express or implied authority of Buyer which is or may be entitled to a
commission or broker or finder’s fee in connection with the transactions
contemplated by this Agreement or otherwise with respect to the sale of the
Assets or the Business.

4.9 Disclosure. No representation or warranty made by Buyer in this Agreement
knowingly contains any untrue statement of a material fact or knowingly omits or
fails to state any material fact or information necessary to make such
representation or warranty not materially misleading.

SECTION 5: PRE-CLOSING COVENANTS OF THE PARTIES

5.1 Covenants of Seller. Seller covenants and agrees from and after the
execution and delivery of this Agreement to and including the Closing Date as
follows; provided, that each of such covenants or agreements is subject to the
terms of any prior written consents that may be given by Buyer with respect
thereto:

(a) Commercially Reasonable Efforts. Seller shall use its commercially
reasonable efforts to cause the transactions contemplated by this Agreement to
be consummated in accordance with the terms hereof, and, without limiting the
generality of the foregoing, use its commercially reasonable efforts to obtain
all necessary non-governmental Consents required in connection with this
Agreement and the transactions contemplated hereby and the lease estoppel
certificates and collateral assignment of leases described in Section 8.10.
Seller shall make all filings with and give all notices to non-governmental
third Persons that may be reasonably necessary of Seller in order to consummate
the transactions contemplated hereby. Except as expressly provided by this
Agreement, neither Seller nor Buyer shall be required to make any payments to
non-governmental Persons in order to obtain their Consents, except that Seller
and Buyer shall share equally in the payment of any monies expressly required by
the terms of any such Contract for the assignment thereof as contemplated herein
(but Seller shall be solely responsible for payment of any amounts necessary to
cure any breaches or defaults by Seller that must be cured as a condition to
obtaining such Consent). Seller will reasonably cooperate with Buyer in its
efforts to obtain title insurance commitments and surveys relating to the Leased
Real Property.


(b) FCC Matters. Seller shall furnish to Buyer, within ten (10) days after
filing, all material reports and pleadings filed with the FCC with respect to
the Station after the date hereof. Seller shall give Buyer prompt written notice
of any written inquiries or other correspondence from the FCC with respect to
the Station’s pending application for renewal of the FCC Licenses. Seller shall
use commercially reasonable efforts to obtain the renewal of the Station’s FCC
Licenses as soon as practicable following the date of this Agreement.


(c) No Control. Notwithstanding any provision of this Agreement to the contrary,
pending the Closing, Seller shall maintain actual (de facto) and legal (de jure)
control over the FCC Licenses and the Station. Specifically, Seller shall retain
responsibility for the operation of the Business and the Station pending the
Closing, including responsibility for the following matters: access to and use
of the facilities of and equipment owned by Seller; control of the daily
operation of the Station; creation and implementation of policy decisions;
employment and supervision of Employees; payment of financing obligations and
expenses incurred in the operation of the Station prior to the Closing; receipt
and distribution of moneys and profits derived from the operation of the
Station; and execution and approval of all contracts and applications prepared
and filed before the FCC or any other Governmental Authority.


(d) Access. Seller shall give to Buyer and its agents reasonable access during
normal business hours to all of Seller’s personnel, premises, properties,
Assets, financial statements and records, books, contracts, documents and
commitments of or relating to the Station that are in Seller’s possession or
control, and shall furnish Buyer with all such information concerning the
affairs of the Station as Buyer reasonably may request. This shall specifically
include access to billing, customer service and maintenance personnel and
records.


(e) Ordinary Course. Seller shall maintain its financial Books and Records in
accordance with the usual manner on a basis consistent with prior years. During
the period prior to the Closing Date, Seller shall use its commercially
reasonable efforts to operate the Station and preserve and maintain the Assets
in the ordinary course of business consistent with past practice. Seller shall
maintain insurance on the Assets as described in Section 3.18, and Seller shall
not institute any material changes to the Assets, the Business or the operations
of the Station without the prior written consent of Buyer. Seller shall use
commercially reasonable efforts to keep its organization intact, to preserve the
Business, and to preserve the goodwill of suppliers, customers, Governmental
Authorities and others dealing with Seller. Seller’s financial Books and Records
shall be maintained in accordance with GAAP, in the usual manner on a basis
consistent with prior years.


(f) Compliance with Laws. Seller comply in all material respects with the
Licenses, with the Communications Laws, and with other Legal Requirements
applicable to Seller, the Station or the conduct of the Business.




--------------------------------------------------------------------------------

(g) Sales Commissions. Seller shall make available at least Ten Thousand Dollars
($10,000) to distribute to its sales employees as bonuses on or before Closing
if Seller’s gross cash revenues for the Station in the Current Measurement
Period equal or exceed the gross cash revenues for the Station in the Previous
Measurement Period.


(h) Assumed Contracts and Liens. Seller shall (i) not default under, or breach
any term or provision of, or suffer or permit to exist any condition or event
that, after notice or lapse of time, or both, would constitute a default under,
any Assumed Contract material to Seller, the Business or the operation of a
Station, (ii) not cause or permit the termination (except upon the expiration
thereof in accordance with its terms), modification, extension or amendment of
any Assumed Contract and (iii) not create, assume, consent to or suffer to exist
any Lien on any of its Assets (other than Permitted Liens). Unless Buyer shall
have given its prior written consent, Seller shall not enter into any new
Contract or incur any new obligation under an Assumed Contract that will be
binding on Buyer after the Closing, except for (x) film and programming
agreements made in the ordinary course of business consistent with Seller’s past
practice or (y) other Contracts (excluding film and programming Contracts)
entered into in the ordinary course of business consistent with Seller’s past
practices that do not involve payments or other consideration under any one
Contract in excess of Five Thousand Dollars ($5,000), and in the aggregate under
all such Contracts in excess of Fifty Thousand Dollars ($50,000), in each case
measured as of Closing. For purposes of clause (y) above, the “payments or other
consideration” under any Contract shall be the lesser of (i) the amount of the
remaining payments or other consideration to be paid or delivered by Seller
under such Contract, or (ii) the amount (including any penalties or other fees)
as of Closing that may be paid by Seller pursuant to the terms of such Contract
to terminate such Contract.


(i) No Solicitation. Except pursuant to this Agreement or in the ordinary course
of business consistent with past practice, Seller shall not (i) sell, transfer,
lease, assign, convey or otherwise dispose of or distribute any Assets,
(ii) knowingly solicit, encourage, entertain, negotiate or enter into any such
transaction or agreement of the nature described in clause (i) above, or
(iii) provide any non-public information about the Station or the Assets to any
Person seeking to acquire or lease any of the Assets.


(j) Financial Reports. Seller shall furnish Buyer each month an unaudited
balance sheet and statements of operating income and cash flows of the Station
and the Business within thirty (30) days after each month end, which financial
statements shall comply with the representations and warranties set forth in
Section 3.12 (except for the dates and periods covered by such new financial
statements). Seller shall furnish to Buyer weekly sales pacing reports within
five (5) days after the end of each week.


5.2 Covenants of Buyer. Buyer covenants and agrees that from and after the
execution and delivery of this Agreement to and including the Closing Date as
follows:

(a) Commercially Reasonable Efforts. Buyer shall use its commercially reasonable
efforts to cause the transactions contemplated by this Agreement to be
consummated in accordance with the terms hereof, and, without limiting the
generality of the foregoing, provide Seller with reasonable assistance in
obtaining all necessary non-governmental Consents, including the lease estoppel
certificates and collateral assignment of leases described in Section 8.10.
Buyer shall make all filings with and give all notices to non-governmental third
Persons that may be necessary or reasonably required by Buyer in order for Buyer
to consummate the transactions contemplated hereby. Anything in this Agreement
to the contrary notwithstanding, in no event shall Buyer have any obligation to
(i) divest, sell or hold separate any assets, business or properties, including
Buyer’s Existing Stations, or enter into any consent decree or assume any other
material obligations with respect to the ongoing operations of such Party and/or
its Affiliates, (ii) commence or participate in any litigation, (iii) satisfy
any condition imposed by any third Person or Governmental Authority that is
reasonably likely to have a material adverse affect on Buyer’s condition
(financial or otherwise), assets, liabilities, results of operations or business
(iv) offer or grant any accommodation (financial or otherwise) to any third
Person or Governmental Authority that is reasonably likely to have a material
adverse affect on Buyer’s condition (financial or otherwise), assets,
liabilities, results of operations or business, or (v) compensate in any
material respect any third Person.


(b) No Control. Notwithstanding any provision of this Agreement to the contrary,
pending the Closing, Buyer shall do nothing to interfere with Seller’s actual
(de facto) and legal (de jure) control over the Station. Specifically, Buyer
acknowledges and agrees that the responsibility for the operation of the
Business and the Station shall, pending the Closing, reside with Seller,
including responsibility for the following matters: access to and use of the
facilities of and equipment owned by Seller; control of the daily operation of
the Station; creation and implementation of policy decisions; employment and
supervision of Employees; payment of financing obligations and expenses incurred
in the operation of the Station prior to the Closing; receipt and distribution
of moneys and profits derived from the operation of the Station; and execution
and approval of all contracts and applications prepared and filed before the FCC
or any other Governmental Authority.




--------------------------------------------------------------------------------

(c) No Inconsistent Agreements. Buyer shall not knowingly purchase or agree to
purchase any television stations or FCC licenses or enter into any other
agreement or transaction that would reasonably be expected to prohibit or
materially interfere with or materially delay the transactions contemplated
hereby. The Parties acknowledge Buyer’s ownership and operation of Buyer’s
Existing Television Stations, and, anything to the contrary in this Agreement
notwithstanding, such ownership and operation shall in no event be deemed a
violation of this Section 5.2(c) or any other term or provision of this
Agreement.


SECTION 6: JOINT COVENANTS

6.1 Consultations regarding Consents of Governmental Authorities. The Parties
shall consult with one another as to the approach to be taken with any
Governmental Authority with respect to obtaining any necessary Consent of such
Governmental Authority to the transactions contemplated hereby, and each Party
shall keep the other Party reasonably informed as to the status of any
communications by it with any Governmental Authority related to obtaining any
such Consent. No Party hereto shall make any material commitments relating to
any Consent of any Governmental Authority that would alter in any material way
any application or request filed jointly by the Parties with respect to the
transactions contemplated hereby without the other Party’s prior written
consent.

6.2 Joint Filings. Seller and Buyer shall cooperate in the preparation of the
Assignment Application to be filed by ACME Licenses with the FCC no later than
ten (10) Business Days following the date hereof, and such other required
applications with any other applicable Governmental Authority as soon as
practicable following the date hereof, requesting the approval of the assignment
and transfer of the Licenses (as appropriate) and the other Assets and the
Business from Seller to Buyer.

6.3 Prosecution of the Assignment Application and Other Applications. Each of
the Parties hereto shall diligently take or cooperate in the taking of all steps
that are reasonably necessary or appropriate to expedite the prosecution and
favorable consideration of the Assignment Application and any other required
applications with any Governmental Authority for the assignment or transfer of
other Licenses. Each Party shall promptly provide to the other Party a copy of
any pleading, order or other document served on them relating to any such
applications. The Parties shall undertake all actions and file such materials as
shall be reasonably necessary or required to obtain any necessary waivers or
other authority in connection with such applications and shall oppose any
petitions to deny or other objections filed with respect to any such
applications, including any requests for reconsideration or review of any FCC
Consent. Notwithstanding the foregoing, Buyer shall have no obligation to (i)
agree to any material adverse change in any License or Contract to obtain any
consent (including the FCC Consent), (ii) divest, sell or hold separate any
assets, business or properties, including Buyer’s Existing Stations, or enter
into any consent decree or assume any other material obligations to satisfy or
cure any pre-existing obligation or non-compliance by Seller, (iii) commence or
participate in any litigation, (iv) satisfy any condition imposed by any
Governmental Authority that is reasonably likely to have a material adverse
affect on Buyer’s condition (financial or otherwise), assets, liabilities,
results of operations or business, (v) offer or grant any accommodation
(financial or otherwise) to any Governmental Authority that is reasonably likely
to have a material adverse affect on Buyer’s condition (financial or otherwise),
assets, liabilities, results of operations or business, or (vi) make any
payments (other than payment of customary filing fees as provided herein).

6.4 Extensions of FCC Consent. If the Closing shall not have occurred for any
reason within the original effective period of any FCC Consent, and neither
Party shall have terminated this Agreement pursuant to its rights under Section
11, the Parties shall jointly request an extension of the effective period of
such FCC Consent. No extension of the effective period of any FCC Consent shall
limit the rights of either Party to exercise its right to terminate this
Agreement pursuant to Section 11.

6.5 Employee Matters.

(a) Seller shall retain full responsibility and liability for offering and
providing “continuation coverage” to any “qualified beneficiary” who is covered
by a “group health plan” sponsored or contributed to by Seller for the benefit
of the Employees and who has experienced a “qualifying event” or is receiving
“continuation coverage” on or prior to the Closing. “Continuation coverage,”
“qualified beneficiary,” “qualifying event” and “group health plan” shall each
have the meaning given such term under Section 4980B of the Code and Section 601
et seq. of ERISA.


(b) Seller acknowledges that Buyer has no obligation to employ any of the
Employees and that Seller shall be responsible for satisfying in full all
amounts owed to the Employees (including any Unretained Employees), including
wages, salaries, severance pay, sick pay, accrued vacation, any employment,
incentive, compensation or bonus agreements or other benefits or payments
relating to the period of employment by Seller. Seller may, at its option,
provide stay bonuses to its Employees; provided, that Buyer shall incur no
Liability in respect thereof. Buyer and Seller shall cooperate in good faith to
determine whether any notification may be required under any Legal Requirements
(including the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101, et seq.) regarding “plant closings,” “mass layoffs,” or similar
triggering events as they relate to the transactions contemplated by this
Agreement, and if such notices are required, Seller shall provide all such
notices.


(c) Buyer may, at its option, at such times as shall be arranged by Buyer with
Seller, meet with the Employees prior to Closing and provide appropriate
information to the Employees regarding Buyer’s prospective operation of the
Station and opportunities for employment post-Closing.




--------------------------------------------------------------------------------

(d) No later than ten (10) days prior to Closing, Buyer shall furnish to Seller
a list of Employees who will not be offered employment by Buyer effective upon
the Closing (the “Unretained Employees”). Seller consents to Buyer’s employment
of such Employees whose employment is terminated by Seller and to whom Buyer
elects to offer employment as of Closing.


6.6 Notice of Breach. Buyer and Seller shall each give prompt written notice to
the other Party of (i) the occurrence or nonoccurrence of any event the
occurrence or nonoccurrence of which has caused or would be likely to cause any
of its representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at or prior to the Closing Date, and (ii) any
material failure of Buyer or Seller, as the case may be, to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, that the delivery of any
notice pursuant to this Section 6.6 shall not cure such breach or non-compliance
or limit or otherwise affect the remedies available hereunder to the Party
receiving such notice.

6.7 Updated Schedules. Except with respect to updates to any Schedules that
become necessary as a result of any action or event permitted under this
Agreement (which updated Schedules will be provided prior to the Closing),
Seller shall promptly disclose in writing to Buyer any information contained in
Seller’s representations and warranties or any of the Schedules hereto that,
because of an event occurring after the date of this Agreement, is no longer
correct in all material respects as of all times after the date of this
Agreement and until the Closing Date. Any such disclosure shall be in the form
of an updated Schedule, marked to reflect the new or amended information. In the
event that Seller makes any such disclosure prior to the Closing, such
disclosure shall modify the representations and warranties and any applicable
Schedule hereto only if and to the extent that Buyer shall give its written
consent to such modification at or prior to Closing. Nothing contained in this
Section 6.7 shall be construed as changing any Party’s right to terminate this
Agreement as provided in Section 11, or Seller’s right to take certain actions
permitted under Section 5.

6.8 Confidentiality. Except as necessary for the consummation of the
transactions contemplated by this Agreement, and except as and to the extent
required by applicable Legal Requirements, each Party will keep confidential all
information obtained from the other Party in connection with the transactions
contemplated by this Agreement (unless such information thereafter becomes
generally available to the public, is otherwise available to it on a
non-confidential basis from another source, or has been developed independently
by it); provided, that, upon the Closing, Buyer’s obligation under this Section
6.8 shall terminate with respect to information that pertains to the Assets, the
Business or the operation of the Station subsequent to Closing. If this
Agreement is terminated, each Party will, upon request, return to the other
Party all information obtained by the first Party from the other Party in
connection with the transactions contemplated by this Agreement.

6.9 Press Releases. No Party hereto will issue any press release or make any
other public announcements concerning this Agreement or the transactions
contemplated hereby except with the prior approval (not to be unreasonably
withheld) of the other Party hereto regarding the timing and content of such
announcement; provided, that any Party hereto may make any disclosure that it in
good faith determines to be necessary to comply with applicable Legal
Requirements so long as such Party shall give reasonable prior written notice to
the other Party of such disclosure. Buyer and Seller shall confer regarding, and
use reasonable efforts to agree to, the content of the public notices to be
published and broadcast concerning the filing of the Assignment Application in
accordance with the requirements of Section 73.3580 of the FCC’s rules.

6.10 Receivables.

(a) During the Collection Period, Buyer, as agent for Seller, shall collect on
behalf of Seller all Receivables with the same care and diligence as Buyer uses
with respect to its own accounts receivable, except that Buyer shall not refer
any of the Receivables to a collection agency or to an attorney for collection,
or compromise, settle or adjust the amount of any Receivable except with the
prior written approval of Seller.


(b) During the Collection Period, all payments received from account debtors
shall first be applied in reduction of the oldest outstanding balance due from
such account debtor, except to the extent that any account debtor disputes in a
written notice to Buyer whether an account is properly due, in which case, all
payments received shall be applied as directed by such account debtor. Buyer
will promptly provide Seller a copy of any written notice of any dispute
received from any account debtor.


(c) So long as Buyer is in compliance with this Section 6.10, during the
Collection Period neither Seller nor any of its representatives or agents, shall
make any direct solicitation of the account debtors for collection purposes with
respect to the Receivables or other direct attempts to collect such Receivables
from account debtors during such Collection Period except (i) as may be agreed
to by Buyer, (ii) with respect to those Receivables that shall have become more
than one hundred twenty (120) days past due, and (iii) those Receivables from
which Buyer has received written notice of a dispute from the account debtor.




--------------------------------------------------------------------------------

(d) With respect to payments on Receivables that do not include payments on
Buyer’s Receivables, Buyer shall deposit such payments within one (1) business
day after receipt in an account of Seller designated by Seller to Buyer in
writing. For payments on Receivables do include payments on Buyer’s receivables
(i.e., the payments need to be split between Seller and Buyer), on or before the
fifteenth (15th) day of each calendar month during the Collection Period, Buyer
shall remit a check to Seller for all such payments received from account
debtors in the preceding calendar month along with a statement reflecting the
specific amounts collected from specific account debtors; provided, that,
notwithstanding the foregoing, within five (5) Business Days following the
conclusion of the Collection Period, Buyer shall remit to Seller all remaining
amounts collected by Buyer from account debtors not previously remitted to
Seller, shall assign to Seller all uncollected Receivables, and shall furnish
Seller with a compilation of the accounts and amounts collected during such
period and all files concerning any uncollected Receivables. Buyer shall
thereafter have no further responsibilities hereunder with respect to the
Receivables except to remit promptly to Seller any amounts subsequently received
by it on account of the Receivables.


6.11 Allocation of Purchase Price. Seller and Buyer shall cooperate, and use
good faith efforts, in reaching an agreement prior to Closing as to the
allocation of the Purchase Price among the Assets in accordance with Code §1060
and the regulations thereunder, which shall be included in a schedule (the
“Allocation Schedule”). Seller and Buyer shall reasonably cooperate with each
other and to provide each other promptly with any other information reasonably
requested to complete the Allocation Schedule. If, however, Seller and Buyer are
unable to complete the Allocation Schedule prior to the Closing Date, or such
later date as agreed to by Buyer and Seller, then either Party may, upon ten
(10) days prior notice to the other Party, request that Bond & Pecaro (or
another tax appraisal firm reasonably acceptable to the Parties) (the “Tax
Appraiser”) prepare the Allocation Schedule based on information supplied by the
Parties. The Tax Appraiser shall be requested to complete the Allocation
Schedule within thirty (30) days after receipt of the request. The Tax
Appraiser’s decision about the Allocation Schedule shall be final and binding
upon the Parties. Seller and Buyer shall each pay one half of the Tax
Appraiser’s fees and expenses. Any and all Tax Returns or other Tax information
filed or caused to be filed by the Parties or their Affiliates with any
Governmental Authority shall be consistent with the Allocation Schedule. To the
extent required, the Parties will each timely file a Form 8594 in accordance
with Code §1060 and the regulations thereunder that is consistent with the
Allocation Schedule. In any proceeding related to any Tax, neither Buyer nor
Seller shall contend or represent a position inconsistent with the Allocation
Schedule.

6.12 Bulk Sales. Seller and Buyer hereby waive compliance by the other with bulk
sales Legal Requirements, if any, applicable to the transactions contemplated
hereby.

6.13 Risk of Loss. The risk of any loss, damage, impairment, confiscation or
condemnation of any of the tangible Assets shall be borne by (i) Seller at all
times prior to the Adjustment Time, and (ii) Buyer at all times from and after
the Adjustment Time. Seller shall use any insurance proceeds received prior to
the Closing for repair or replacement of lost or damaged tangible Assets, but
shall in no event have any obligation or liability in excess of such insurance
proceeds (except in connection with Seller’s obligation to indemnify Buyer under
Section 10). To the extent that such tangible Assets are not replaced or fully
repaired prior to the Closing, then Seller shall assign any remaining insurance
proceeds covering the loss or destruction to Buyer to effect such repairs and
restoration. In the event that any such loss or damage shall be sufficiently
substantial so that any representation or warranty of Seller shall not to be
true and correct in all material respects at the Closing Date (after giving
consideration to any repairs, restoration or replacement to occur prior to the
Closing Date), Seller shall promptly notify Buyer in writing of the
circumstances, and Buyer, at any time within ten days after receipt of such
notice, may elect by written notice to Seller either to (i) waive such defect
and proceed toward consummation of the transactions contemplated by this
Agreement in accordance with the terms hereof (and Seller shall assign to Buyer
all of its rights under any insurance and all proceeds of insurance covering the
property damage, destruction or loss not repaired, replaced or restored prior to
the Closing) or (ii) terminate this Agreement. If Buyer elects to so terminate
this Agreement, Buyer and Seller shall stand fully released and discharged of
any and all obligations hereunder; provided, that such termination shall not
relieve either Buyer or Seller from liability with respect to any breach of this
Agreement that occurred prior to such termination.

6.14 Limited Indemnity Guaranty. At the Closing, Parent shall execute and
deliver to Buyer the Limited Indemnity Guaranty.

6.15 Noncompetition and Nonsolicitation Covenants. Each of Seller and Parent
covenants and agrees, for itself and its Affiliates, as follows:

(a) Noncompetition. For a period of three (3) years from the Closing Date,
neither Seller, Parent nor any Affiliate of Seller or Parent will, without the
prior written consent of Buyer (which may be given or withheld in Buyer’s sole
discretion), directly or indirectly, own, manage, operate, join, control, or
engage or participate in the ownership, management, operation, or control of, or
be connected as a shareholder, agent, partner, joint venturer, or otherwise
with, any business or organization, any part of which engages in the business of
television broadcasting in any area within the Grade B contour of the Station.
Notwithstanding the foregoing, the ownership of a company’s securities listed on
a national securities exchange or the National Association of Securities Dealers
Automated Quotation System which constitute less than five percent (5%) of the
outstanding voting stock of such company and does not otherwise constitute
control over such company shall not be prohibited. The Parties agree that
Fifteen Thousand Dollars ($15,000) of the Purchase Price shall be allocated to
this covenant not to compete.




--------------------------------------------------------------------------------

(b) Nonsolicitation/Nonhire. For two (2) years following the date hereof,
neither Seller, Parent nor any Affiliate will, without the prior written consent
of Buyer (which may be given or withheld in Buyer’s sole discretion), directly
or indirectly, for itself or on behalf of any other Person, (i) hire or solicit
any of Buyer’s or its subsidiaries’ employees at the Station who either (x) was
an employee of Buyer or any of its subsidiaries as of the Closing or (y) at the
time of solicitation is known by Seller or such Affiliate to be an employee of
Buyer or any of its subsidiaries at the Station, or (ii) induce or attempt to
induce through any form of direct communication any such employee to leave his
or her employment with Buyer or any such subsidiary; provided, that this
provision shall not prohibit Seller, Parent or any Affiliate from making a
general public solicitation or a general industry-wide solicitation for
employment. For the avoidance of doubt, this Section 6.15(b) shall not apply to
any Unretained Employee.


(c) Specific Performance. In the event that Seller, Parent or any Affiliate
commits a breach of any of the provisions of Section 6.15(a) or (b), Buyer shall
have the right and remedy to have the provisions of such Section specifically
enforced, without posting bond or other security to the extent permitted by law,
by any court having jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause immediate irreparable injury to Buyer and
that money damages will not provide an adequate remedy at law for any such
breach or threatened breach. Such right and remedy shall be in addition to, and
not in lieu of, any other rights and remedies available to Buyer at law or in
equity.


(d) Reformation. In the event that, despite the express agreement of each of
Seller and Parent, on behalf of itself and its Affiliates, any provision of this
Section 6.15 shall be determined by any court or other tribunal of competent
jurisdiction to be unenforceable for any reason whatsoever, this Section 6.15
shall be interpreted to extend only during the maximum period of time for which
it may be enforceable and/or to the maximum extent in any and all other respects
as to which it may be enforceable, all as determined by such court or tribunal.


6.16 Audit. Seller shall cooperate with Buyer and Buyer’s Auditors (as defined
below) in connection with the preparation, at Buyer’s election and sole expense,
of financial statements of Seller (the “Limited Audit”), to be prepared in
accordance with such limited audit procedures as Buyer may reasonably require
(the “Limited Audit Procedures”), for the 12-month period ended April 30, 2007,
together with the report thereon consistent with such Limited Audit Procedures,
of certified public accountants selected by Buyer (the “Buyer’s Auditors”),
which report shall be addressed directly to Buyer.

6.17 Real Property Title Matters. Buyer shall have the right, at Buyer’s sole
discretion, to obtain the following, and shall notify Seller upon receipt of
such items and of any issues, problems or delays that arise in respect thereof,
and Seller shall reasonably cooperate with Buyer so that Buyer may obtain such
items, for the benefit of Buyer.

(a) All documents reasonably required (including estoppel certificates, owner’s
affidavits, indemnities and gap undertakings in reasonable and customary form)
for final commitments (“Title Commitments”) for an ALTA Owners Policy of Title
Insurance, at the cost of Buyer, for each parcel of Leased Real Property, issued
by a title insurer designated by Buyer (the “Title Insurer”), in such amounts as
Buyer reasonably determines to be the fair market value thereof, insuring
Buyer’s (or its designee’s) interest in such parcel, subject only to the
Permitted Liens, and with such other endorsements and other terms and conditions
as Buyer may reasonably request, including the removal of any survey exceptions
therefrom. Without limiting Seller’s duty and obligation to cooperate with Buyer
under this Section 6.17, Seller shall execute and deliver any reasonable and
customary title affidavit and lien waiver that shall be required by the Title
Company. Buyer shall have a period of thirty (30) days after the last to be
received of the surveys described in Section 6.17(b) and the Title Commitments,
for examination of such title and the making of objections thereto (other than
with respect to Permitted Liens). Any and all such objections must be given to
Seller in writing and must be accompanied with copies of the Title Commitment(s)
and survey(s). If any objections to title are made (other than in respect of
Permitted Liens), Seller shall be allowed up to thirty (30) additional days to
cure any such objections or have the Title Insurer insure over such objections,
and, if necessary, the Closing Date shall be extended by such cure period (up to
30 days). In the event that within such additional thirty (30) day period,
Seller shall notify Buyer in writing that Seller has elected not to cure any
material defect matter of title to which Buyer has objected and, if applicable,
the Title Insurer is unwilling to insure over such defect, Buyer shall have the
option of (i) terminating this Agreement by written notice to Seller within ten
(10) Business Days of Buyer’s receipt of such election not to cure, or (ii)
Closing as provided hereunder. Notwithstanding any provision hereof to the
contrary, Buyer shall have the right to rely upon Seller’s representations and
warranties set forth herein with respect to the Real Property, subject to the
terms of Section 10 hereof, and Seller shall have the obligation to cure any
mortgages, deeds of trust, security interests or other recorded Liens granted by
Seller or permitted by Seller to arise with respect to the Leased Real Property
(other than such Liens as are described in clause (iii) of the definition of
Permitted Liens (provided, that any Liens securing any loans to Seller shall be
released at Closing or soon thereafter as set forth in the applicable payoff
letter), regardless of any failure by Buyer to object; and


(b) Current surveys at the cost of Buyer of each parcel of Leased Real Property,
disclosing no survey defects or encroachments that materially interfere
(determined by Buyer in the exercise of its reasonable discretion) with the
current business and operation of the Station, prepared by a licensed surveyor
and conforming such reasonable standards as the Title Insurer or Buyer may
require as a condition to the removal of any survey exceptions from the Title
Commitments, and certified to Buyer, Buyer’s senior lender and the Title
Insurer, in a form sufficient to permit the issuance of the title policies
described in subsection (a) above.




--------------------------------------------------------------------------------

(c) With respect to each parcel of Leased Real Property for which Buyer shall
elect to obtain a Title Commitment pursuant to subsection (a) above, and subject
to the requirements and input of its senior lender, Buyer shall retain, as soon
as practicable following the date hereof, the Title Insurer to prepare a title
report, and if Buyer shall elect to obtain a survey (or its senior lender shall
so require) in connection therewith, a licensed surveyor to prepare such survey
pursuant to subsection (b) above. Subject to the foregoing provisions of this
Section 6.17, so as not to give rise to any delay in the occurrence of Closing,
Buyer and Seller shall cooperate and use their commercially reasonable efforts
to obtain such title reports and surveys as soon as practicable and to resolve
on a timely basis any issues or problems with respect thereto that may
reasonably be expected to result in a failure to obtain the Title Commitments.


6.18 Lien Searches. Buyer and Seller shall coordinate and use their commercially
reasonable efforts to obtain, at Buyer’s expense, appropriate searches for UCC,
tax, lien and judgment filings in the Secretary of State’s records of the State
of Illinois, in the records of Sangamon, Champaign and Dewitt Counties,
Illinois, and in the applicable records of any other jurisdictions that Buyer or
its lenders may reasonably determine to be appropriate (collectively, the “Lien
Searches”).

6.19 [Reserved].

6.20 Right to Remove Equipment. On and after the Closing Date until the
thirtieth (30th) day following the Closing Date, Seller shall provide Buyer with
access to the Excluded Studio Real Property at all reasonable times so that
Buyer may remove Equipment and other Assets located on, in or about the Excluded
Studio Real Property. During such period or until such time as Buyer shall
remove all such Equipment and other Assets, whichever shall first occur, with
respect to the Excluded Studio Real Property, Seller shall (i) maintain power,
heating, air conditioning and utilities in the ordinary course of business
consistent with past practices, (ii) maintain insurance coverage on the Excluded
Studio Real Property and its contents consistent with coverage in effect as of
the date of this Agreement and provide satisfactory evidence thereof to Buyer,
and (iii) not damage, or not fail to take any action that would reasonably be
expected to damage, any such Equipment or other Assets.

6.21 Further Assurances. On and after the Closing Date, the Parties will take
all appropriate and commercially reasonable actions and execute all documents,
instruments or conveyances of any kind that may be reasonably necessary or
advisable to effectuating and carrying out the intent and purpose hereof and all
transactions and other actions contemplated by this Agreement.

SECTION 7: CONDITIONS PRECEDENT TO OBLIGATION OF SELLER TO CLOSE

         The obligations of Seller to sell the Assets and to otherwise
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, on or prior to the Closing Date, of each of the
following conditions:

7.1 Representations, Warranties and Covenants. All representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects at and as of the Closing Date as if such representations and
warranties were made at and as of the Closing Date except for any such
representation or warranty of Buyer that is expressly stated only as of a
specified earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date; and Buyer
shall have performed and complied in all material respects with all agreements
and covenants required hereby to be performed by Buyer prior to or on the
Closing Date.

7.2 Closing Deliveries. Seller shall have received from Buyer, or Buyer shall
stand ready to deliver to Seller, the documents and other items required to be
delivered to Seller by Buyer pursuant to Section 9.3 of this Agreement.

7.3 FCC Consent. The FCC Consent shall have been issued and no action shall have
been taken by the FCC or other Governmental Authority that is pending as of the
Closing Date with respect to the FCC Consent that makes illegal, restrains or
prohibits the consummation of the transactions contemplated hereby.

7.4 Required Consents of Other Governmental Authorities. Each Consent of a
Governmental Authority other than the FCC that is designated by Buyer and Seller
on Schedule 3.3 as being a “Required Consent” shall have been obtained.

7.5 [Reserved].

7.6 No Injunction. No material Legal Requirement shall have been promulgated,
enacted, entered or enforced, and no other action in any court proceeding shall
have been taken, by any Governmental Authority that has the effect of making
illegal or of restraining or prohibiting the consummation of the transactions
contemplated hereby.



--------------------------------------------------------------------------------

SECTION 8: CONDITIONS PRECEDENT TO OBLIGATION OF BUYER TO CLOSE

         The obligations of Buyer to purchase the Assets and to otherwise
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, on or prior to the Closing Date, of each of the
following conditions:

8.1 Representations, Warranties and Covenants. All representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects at and as of the Closing Date as if such representations
and warranties were made at and as of the Closing Date except for any such
representation or warranty of Seller that is expressly stated only as of a
specified earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date; and Seller
shall have performed and complied with in all material respects all agreements
and covenants required hereby to be performed by Seller prior to or on the
Closing Date.

8.2 Closing Deliveries. Buyer shall have received from Seller the documents and
other items to be delivered by Seller pursuant to Section 9.2 of this Agreement.

8.3 FCC Consent; FCC License Renewal. The FCC Consent shall have been issued,
shall be in full force and effect, and, unless the Parties enter into a mutually
acceptable unwind agreement, shall have become a Final Order. No action shall
have been taken by any Governmental Authority that is pending as of the Closing
Date with respect to any Consent that makes illegal, restrains or prohibits the
consummation of the transactions contemplated hereby. The Station’s FCC License
renewal application shall have been granted without any materially adverse
conditions affecting Buyer with respect to its operations of the Station
subsequent to Closing, and the FCC Licenses shall be in full force and effect.

8.4 Material Consents. Each Consent (other than the FCC Consent) that is
designated by Buyer and Seller on Schedule 3.3 (or on the other Schedules
referred to therein) as being a “Material Consent” shall have been obtained
without any adverse change in the terms or conditions of each Assumed Contract
or License to which such Consent relates from those in effect on the date
hereof.

8.5 Unwind Agreement. If the Closing occurs before the FCC Consent becomes a
Final Order, the Parties shall have entered into a mutually-acceptable unwind
agreement.

8.6 Title Commitments. Buyer shall have received the Title Commitments that it
shall have, at its option, elected to obtain pursuant to Section 6.17.

8.7 Tax, Lien and Judgment Searches. Buyer shall have received satisfactory
searches for tax, Lien and judgment filings in the Secretary of State’s records
of the State of Illinois, and in the records of Sangamon, Champaign and Dewitt
Counties, Illinois (except for Permitted Liens), such searches having been made
no earlier than ten (10) business days prior to the Closing Date.

8.8 No Injunction. No material Legal Requirement shall have been promulgated,
enacted, entered or enforced, and no other action in any court proceeding shall
have been taken, by any Governmental Authority that has the effect of making
illegal or of restraining or prohibiting the consummation of the transactions
contemplated hereby by this Agreement.

8.9 No Material Adverse Change. Except for (i) circumstances that affect the
television industry as a whole, (ii) changes in law or government regulation,
and (iii) events or circumstances covered by Section 2.4 hereof, neither the
Acquired Assets nor the Business shall have been materially and adversely
affected as of the Closing Date. No change shall be considered “materially
adverse” if it arises out of or is related to the terms hereof or the
transactions contemplated under this Agreement.

8.10 Lease Estoppel Certificates. Buyer shall have obtained executed lease
estoppel certificates and consents to the collateral assignment of leases to
Buyer’s lenders from lessors under the Real Property Leases listed on Schedule
3.5 that are designated as “material” by Buyer or are otherwise required by
Buyer’s lenders, with such certificates and consents to be in such form and
substance as shall be reasonably satisfactory to Buyer’s lenders.

SECTION 9: THE CLOSING

9.1 The Closing.

(a) Provided that the satisfaction or waiver of the other conditions precedent
set forth in Section 7 and Section 8 has occurred, the Closing shall occur on
the tenth (10th) Business Day following the date on which the FCC provides
public notice of the FCC Consent (at which time the Parties shall enter into a
mutually acceptable unwind agreement) but in any event no later than the
Termination Date, and shall be held at the Closing Place at 9:00 a.m. local
time, or at such other time and place as Seller and Buyer may mutually agree.




--------------------------------------------------------------------------------

(b) On the Closing Date and at the Closing Place, Seller shall make such
deliveries as are set forth in Section 9.2, and Buyer shall make such deliveries
as are set forth in Section 9.3. All transactions at the Closing are deemed to
have taken place simultaneously and no transaction shall be deemed to have been
completed, nor shall any document be deemed to have been delivered, until all
transactions shall have been completed and all documents delivered.


9.2 Deliveries by Seller to Buyer. Seller shall deliver, or caused to be
delivered, to Buyer:

(a) One or more deeds, bills of sale, assignments, motor vehicle title
certificates, and other appropriate instruments of conveyance transferring to
Buyer all of the Assets in form and substance reasonably satisfactory to Buyer
but in all events consistent with the terms and conditions of this Agreement;


(b) [reserved]


(c) The Limited Indemnity Guaranty duly executed by Parent;


(d) A copy of each instrument evidencing any Consent that shall have been
obtained prior to Closing;


(e) A copy of the resolutions of Seller approving the transactions contemplated
by this Agreement, certified by Seller’s secretary;


(f) A good standing certificate of each Seller from its jurisdiction of
formation, dated within ten Business Days prior to the Closing Date;


(g) A certificate signed by an officer of Seller attesting to Seller’s
fulfillment of the conditions set forth in Sections 8.1;


(h) [reserved]


(i) An affidavit, in form satisfactory to Buyer stating under penalty of perjury
Seller’s United States taxpayer identification number and that such Seller is
not a foreign person within the meaning of Section 1445(b)(2) of the Code; and


(j) Such other documents reasonably requested by Buyer to give effect to the
transactions contemplated by this Agreement.


9.3 Deliveries by Buyer to Seller. Buyer shall deliver to Seller:

(a) The Purchase Price;


(b) One or more appropriate assumption agreements whereby Buyer assumes and
agrees to perform the Assumed Liabilities in form and substance reasonably
satisfactory to Seller but in all events consistent with the terms and
conditions of this Agreement;


(c) A copy of the resolutions of Buyer approving the transactions contemplated
by this Agreement;


(d) A certificate signed by an officer of Buyer attesting to Buyer’s fulfillment
of the conditions set forth in Section 7.1;


(e) [reserved] and


(f) Such other documents reasonably requested by Seller to give effect to the
transactions contemplated by this Agreement.


SECTION 10: INDEMNIFICATION

10.1 Survival. The representations and warranties of the Parties contained in
this Agreement (or in any document delivered in connection herewith) shall be
deemed to have been made on the date of this Agreement and on the Closing Date,
shall be deemed to be material and to have been relied upon by the Parties
notwithstanding any investigation made by the Parties. Such representations and
warranties, and any claims with respect to a Party’s performance of any
covenants of such Party to be performed prior to or at Closing, shall survive
the Closing and shall remain operative and in full force and effect for a period
of twelve (12) months following the Closing; provided, that the representations
and warranties set forth in Sections 3.1, 3.2, 3.3 (with respect to (i) only),
3.4 (first sentence only), 3.11(b) and (c), 3.13, 3.16, 3.19, 4.1, 4.2, 4.3
(with respect to (i) only) and 4.8 shall survive until the expiration of the
applicable statute of limitations. The covenants in this Agreement to be
performed after the Closing shall survive the Closing until fully performed.
(The applicable period of such survival subsequent to Closing is referred to as
the “Indemnity Period.”) The representations and warranties hereunder shall not
be affected or diminished by any investigation at any time by or on behalf of
the Party for whose benefit such representations and warranties were made.



--------------------------------------------------------------------------------

10.2 Seller’s Indemnity. During the Indemnity Period (or thereafter, solely with
respect to any claim for indemnification for which a Claim Notice has been given
prior to the expiration of the applicable Indemnity Period), Seller shall
indemnify and hold harmless Buyer, its Affiliates and its representatives from
and against any and all demands, losses, Liabilities, Actions, assessments,
damages, fines, Taxes, penalties, reasonable costs and expenses (including
reasonable fees and disbursements of counsel, accountants and other experts)
(collectively, “Losses”) incurred or suffered by Buyer, its Affiliates or its
representatives, arising out of, resulting from or relating to:

(a) Any breach of any of the representations or warranties made by Seller in
this Agreement, and any failure by Seller to perform any of its covenants
contained in this Agreement to be performed prior to or at Closing;


(b) Any failure by Seller to perform any of its covenants contained in this
Agreement to be performed after the Closing; or


(c) The Non-Assumed Liabilities (and, for the avoidance of doubt, Seller
confirms that its covenant to hold Buyer harmless with respect to Non-Assumed
Liabilities shall survive until fully performed).


10.3 Buyer’s Indemnity. During the Indemnity Period (or thereafter, solely with
respect to any claim for indemnification for which a Claim Notice has been given
prior to the expiration of the Indemnity Period), Buyer shall indemnify and hold
harmless Seller, its Affiliates and its representatives from and against any and
all Losses incurred or suffered by Seller, its Affiliates or its
representatives, arising out of, resulting from or relating to:

(a) Any breach of any of the representations or warranties made by Buyer in this
Agreement, and any failure by Buyer to perform any of its covenants contained in
this Agreement to be performed prior to or at Closing;


(b) Any failure by Buyer to perform any of its covenants contained in this
Agreement to be performed after the Closing; or


(c) The Assumed Liabilities.


10.4 Procedures. In the event that any Party hereto shall sustain or incur any
Losses in respect of which indemnification may be sought by such Party pursuant
to this Section 10, the Party seeking such indemnification (the “Claimant”)
shall assert a claim for indemnification by giving prompt written notice thereof
(a “Claim Notice”) which shall describe in reasonable detail the facts and
circumstances upon which the asserted claim for indemnification is based, along
with a copy of the claim or complaint, if applicable, to the Party providing
indemnification (the “Indemnitor”). For purposes of this paragraph, any Claim
Notice that is sent within fifteen (15) days of the date upon which the Claimant
actually learned of such Loss shall be deemed to have been “prompt notice”;
provided, that failure of the Claimant to give the Indemnitor prompt notice as
provided herein shall not relieve the Indemnitor of any of its obligations
hereunder except to the extent that the Indemnitor is prejudiced by such
failure.

(a) Upon the receipt of such Claim Notice, with respect to any claim by any
other Person against the Claimant, the Indemnitor shall have the right to
undertake (at its own expense), by counsel or representatives of its own
choosing, the good faith defense, compromise or settlement to be undertaken on
behalf of the Claimant and shall keep the Claimant reasonably informed with
respect thereto, provided, that (i) prior to undertaking the defense of the
claim, the Indemnitor shall provide evidence reasonably satisfactory to the
Claimant of its ability to provide such indemnity (including, in the case of
Seller, access to the resources of Parent through the Limited Indemnity
Guaranty), and (ii) in order to retain the right to conduct the defense of the
claim with counsel of its own choosing, the Indemnitor shall conduct the defense
of the claim actively and diligently. Indemnity for such Losses shall not be
deemed an admission of liability on the part of the Indemnitor as against any
such Person. If the Indemnitor elects to undertake such defense by its own
counsel or representatives, the Indemnitor shall give notice to the Claimant
within thirty (30) days of its receipt of the Claim Notice.


(b) The Claimant shall cooperate with the Indemnitor in such defense and provide
the Indemnitor with all information and assistance reasonably necessary to
permit the Indemnitor to settle and/or defend any such claim. The Claimant may
retain counsel (at the Claimant’s expense) to monitor or participate in the
defense of such claim, but the Indemnitor shall be entitled to control the
defense unless the Claimant unconditionally agrees in writing to relieve the
Indemnitor from liability with respect to the particular matter. The Indemnitor
shall have the right in good faith to settle or compromise any such claim;
provided, that at least ten (10) days prior notice of such settlement or
compromise is given to the Claimant. Notwithstanding the foregoing, in
connection with any such settlement or compromise negotiated by the Indemnitor,
no Claimant shall be required by an Indemnitor to (i) enter into any settlement
that does not include as an unconditional term thereof the delivery by the
claimant or plaintiff to the Claimant of a release from all liability in respect
of such claim or litigation, or (ii) enter into any settlement that attributes
by its terms any non-indemnified liability to the Claimant.




--------------------------------------------------------------------------------

(c) If an Indemnitor fails, within thirty (30) days after the date of the Claim
Notice, to give notice to the Claimant of such Indemnitor’s election to assume
the defense thereof, the Indemnitor shall be bound by any determination made in
such action or any compromise or settlement thereof effected by the Claimant and
shall reimburse the Claimant for all Losses (including reasonable attorney’s
fees) incurred by the Claimant; provided, however, that the Claimant shall keep
the Indemnitor advised on a timely basis of significant developments with
respect to such defense and permit the Indemnitor to participate, at its own
election and expense, at any time, in the defense thereof.


10.5 Qualifications and Limitations. Notwithstanding any provision contained in
this Agreement to the contrary, the Indemnitor’s obligations to indemnify the
Claimant pursuant to Section 10.2 or 10.3 shall be subject to the following
qualifications and limitations:

(a) In the determination of whether a breach has occurred with respect to any
representation or warranty contained in Section 3 or Section 4 of this Agreement
for purposes of the exercise by Buyer or Seller, as the case may be, of its
indemnity rights under Section 10.2(a) or Section 10.3(a) hereof, any exception
for “material adverse effect” and any qualification by “in all material
respects” or “material” in any representation or warranty shall be disregarded
as if such representation or warranty did not contain such exception or
qualification, and the phrase “material breach” or “material default” in any
representation or warranty shall be read as if the word “material” were not
present therein.


(b) No indemnification shall be required to be made by Seller or Buyer, as
Indemnitor, under Section 10.2(a) for a breach of Seller’s representations and
warranties hereunder (other than with respect to the representations and
warranties set forth in 3.4 (first sentence only) and 3.19) or under Section
10.3(a) for a breach of Buyer’s representations and warranties hereunder,
respectively, until the aggregate amount of Losses of Buyer or Seller as
Claimant, as applicable, exceeds Twenty Thousand Dollars ($20,000), and then,
only with respect to the amount of such Losses in excess of Twenty Thousand
Dollars ($20,000).


(c) In no event shall either Buyer as Claimant under Section 10.2(a) for a
breach of Seller’s representations and warranties hereunder (other than with
respect to the representations and warranties set forth in 3.4 (first sentence
only) and 3.19) or Seller as Claimant under Section 10.3(a) for a breach of
Buyer’s representations and warranties hereunder have any right to indemnity
exceeding, in the aggregate, the amount of Eight Hundred Thousand Dollars
($800,000).


(d) All of Buyer’s or Seller’s Losses sought to be recovered under Section 10.2
or 10.3 hereof shall be net of any insurance proceeds actually received by Buyer
or Seller as Claimant, as the case may be with respect to the events giving rise
to such Losses. Each Party shall prosecute, or cause its appropriate Affiliate
to prosecute, diligently and in good faith any claim for Losses with any
applicable insurer. If a Claimant or any of its Affiliates actually recovers
from insurers or other third parties any payments in respect of a matter for
which such Claimant has been indemnified pursuant to Section 10.2 or Section
10.3, such Claimant shall promptly pay over to the Indemnitor the amount so
recovered (net of any expenses incurred by it in procuring such recovery), but
not in excess of the amount previously paid by the Indemnitor to or on behalf of
the Claimant in respect of such matter.


(e) The indemnification rights provided herein shall extend to the shareholders,
members, directors, officers, employees, representatives, and successors and
permitted assigns of any Claimant although for the purpose of the procedures set
forth in Section 10.4, any indemnification claims by such parties shall be made
by and through the Claimant.


(f) Following the Closing, the sole and exclusive remedy for either Party for
any claim arising out or under this Agreement shall be a claim for
indemnification pursuant to this Section 10 (other than with respect to fraud or
intentional misrepresentation, and other than a Party’s right to seek specific
performance or other equitable remedies).


(g) Notwithstanding any other terms hereof, the liability of ACME and ACME
Licenses under this Agreement shall be joint and several.


10.6 Holdback Agreement. If, after the Closing, Seller, Parent or their
Affiliates shall file an FCC application related to the sale or sales of their
main television stations such that there shall remain only one (1) television
station owned by such Parties (after giving assumed effect to the transactions
contemplated by any such FCC application), then, in order to provide collateral
security for Seller’s indemnity obligations under this Agreement, Buyer, Seller
and the Escrow Agent shall enter into an indemnity holdback escrow agreement
(the “Holdback Agreement”), in form and substance reasonably acceptable to the
Parties, for the remainder of the 12-month general survival period, and Seller
and Parent shall deposit Two Hundred Fifty Thousand Dollars ($250,000) with the
Escrow Agent within five (5) business days of the filing of such an FCC
application. The Parties shall reach agreement on the form of the Holdback
Agreement on or before the Closing.

SECTION 11: TERMINATION

11.1 Termination by Mutual Consent. This Agreement may be terminated by the
mutual written consent of the Parties.

11.2 Termination by Seller. This Agreement may be terminated by Seller and the
purchase and sale of the Assets abandoned, if Seller is not then in material
default, upon written notice to Buyer, upon the occurrence of any of the
following:



--------------------------------------------------------------------------------

(a) Conditions. Subject to Section 11.4, if on the date that would otherwise be
the Closing Date, any of the conditions precedent to the obligations of Seller
set forth in Section 7 has not been satisfied, or waived in writing by Seller.


(b) Breach. Subject to Section 11.4, if Buyer is in breach of its
representations and warranties set forth in Section 4 in any material respect or
Buyer breaches in any material respect its covenants set forth herein.


(c) Judgments. If there shall be in effect on the date that would otherwise be
the Closing Date any Judgment that would prevent or make unlawful the Closing.


(d) Failure to Obtain FCC Consent. If (i) the FCC denies the Assignment
Application in an order which has become a Final Order, or (ii) the FCC Consent
shall not have been received from the FCC prior to July 31, 2008, or, if a new
Assignment Application is filed pursuant to Section 12.4, three (3) months after
such date (in either event, the “Termination Date”).


11.3 Termination by Buyer. This Agreement may be terminated by Buyer and the
purchase and sale of the Assets abandoned, if Buyer is not then in material
default, upon written notice to Seller, upon the occurrence of any of the
following:

(a) Conditions. Subject to Section 11.4, if on the date that would otherwise be
the Closing Date, any of the conditions precedent to the obligations of Buyer
set forth in Section 8 has not been satisfied, or waived in writing by Buyer.


(b) Breach. Subject to Section 11.4, if Seller is in breach of its
representations and warranties set forth in Section 3 in any material respect or
Seller breaches in any material respect its covenants set forth herein.


(c) Judgments. If there shall be in effect on the date that would otherwise be
the Closing Date any Judgment that would prevent or make unlawful the Closing.


(d) Failure to Obtain FCC Consent. If (i) the FCC denies the Assignment
Application in an order which has become a Final Order or (ii) the FCC Consent
shall not have been received from the FCC prior to the Termination Date.


(e) Damage to Assets. If Buyer shall elect to exercise its termination right
pursuant to Section 6.13.


(f) Real Estate Title Matters. If Buyer shall elect to exercise its termination
right pursuant to Section 6.17.


11.4 Opportunity to Cure Breach. If either Party is in material breach of any
representation, warranty, covenant or other obligation under this Agreement
(including satisfaction of the conditions precedent to Closing set forth in
Section 7 or 8 of this Agreement), the other Party shall provide the such Party
with written notice specifying in reasonable detail the nature of such breach or
failure of condition. The Party alleged to be in breach shall have thirty (30)
calendar days from the date of receipt of such notice to cure the breach, and,
to the extent necessary, Closing shall be postponed until five (5) Business Days
after the thirtieth (30th) calendar day following the breach (but in no event
later than the Termination Date). Notwithstanding the foregoing, (i) no
opportunity to cure shall be available to Buyer with respect to its obligation
to pay the Purchase Price at Closing, and (ii) the Closing shall only be subject
to one postponement. If the breach is not cured in all material respects within
the time period set forth herein, then each Party shall be entitled to exercise
its rights under Section 11.3.

11.5 Effect of Termination. Upon termination: (i) if neither Party hereto is in
material breach of any provision of this Agreement, the Parties hereto shall not
have any further liability to each other; (ii) if Seller shall be in material
breach of any provision of this Agreement, Buyer shall have the rights and
remedies provided in Section 11.6 or otherwise available at law or equity;
(iii) if Buyer shall be in material breach of any provision of this Agreement
and Seller is not in material breach of any provision of this Agreement, then
Seller shall be entitled to receive the Escrow Amount as liquidated damages,
which shall be Seller’s sole and exclusive remedy with respect thereto (the
Parties recognizing that the actual damages suffered by Seller as a result of a
breach by Buyer are likely to be difficult or impractical to ascertain and,
therefore, the payment of the Escrow Amount to Seller is fair and reasonable and
does not constitute a penalty); and (iv) if both Parties shall be in material
breach of any provision of this Agreement, then Buyer shall have its rights and
remedies under clause (ii) above and Seller shall have all rights and remedies
available at law or equity. If termination is not premised on clause (iii)
above, then the Escrow Amount shall be paid or delivered to Buyer. In any event,
Buyer and Seller shall each pay one half of any fees due the Escrow Agent.

11.6 Specific Performance. The Parties recognize that, if Seller refuses to
perform under the provisions of this Agreement or otherwise breaches its
obligation to consummate this Agreement, monetary damages alone would not be
adequate to compensate Buyer for its injury. Buyer shall therefore be entitled
to obtain specific performance of the terms of this Agreement in lieu of seeking
damages. If any action is brought by Buyer to enforce this Agreement, Seller
shall waive the defense that there is an adequate remedy at law.

11.7 [Reserved].

11.8 Attorneys’ Fees. In the event of a default by either Party that results in
a lawsuit or other formal legal proceeding for any remedy available under this
Agreement, the prevailing party shall be entitled to reimbursement from the
other Party of its reasonable legal fees and expenses (whether incurred in
arbitration, at trial, or on appeal).



--------------------------------------------------------------------------------

11.9 Surviving Obligations. The rights and obligations of the Parties described
in Sections 6.8, 6.9 and 12, and this Section 11 shall survive any termination.

SECTION 12: MISCELLANEOUS

12.1 Notices. All notices, demands, and requests required or permitted to be
given under the provisions of this Agreement shall be (i) in writing, may be
sent by telecopy (with automatic machine confirmation), delivered by personal
delivery, or sent by commercial delivery service, (ii) deemed to have been given
on the date of actual receipt, which may be conclusively evidenced by the date
set forth in the records of any commercial delivery service, and (iii) addressed
to the recipient at the address specified below, or with respect to any party,
to any other address that such party may from time to time designate in a
writing delivered in accordance with this Section 12.1:

If to Buyer:   GOCOM Media of Illinois, LLC
     Attn: Richard L. Gorman, President
200 Main Street, Suite 201 B
Hilton Head Island, SC 29926
Telephone: (843)342-4405
Telecopy: (843)342-4406


with a copy (which shall not
constitute notice) to:    

    Stephwn C. Brissette, Esq.
Wyrick Robbins Yates & Ponton
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Telephone:(919) 781-4000
Telecopy: (919) 781-4856


and with a copy (which shall not
constitute notice) to:    

    Joseph Di Scipio, Esq.
Fletcher, Heald & Hildreth
11th Floor, North 17th Street
Arlington, VA 22209
Telephone:(703) 812-0432
Telecopy: (703) 812-0486


If to Seller:   ACME Television of Illinois, LLC
ACME Television Licenses of Illinois, LLC
     Attn: Thomas D.Allen, Executive Vice President
2101 E. Fourth Street, Suite 202A
Santa Ana, California 92705
Telephone: (714) 245-9499
Telecopy: (714) 245-9494


with a copy (which shall not
constitute notice) to:    

    Lewis J. Paper, Esq
Dickstein Shapiro Morin & Oshinsky LLP
1825 Eye Street, NW
Washington, DC 20006
Telephone: (202) 420-2265
Telecopy: (202) 420-2201


12.2 Expenses. Seller and Buyer shall each pay one-half of any sales and
transfer Taxes and any recording and transfer fees arising from the purchase and
sale of the Assets pursuant to this Agreement. The Parties shall cooperate with
each other in the timely completion, execution and filing of any documentation
required by any local or state Governmental Authority in connection with such
sales and transfer Taxes. Buyer and Seller shall share equally and be
responsible for the fees and expenses of the Escrow Agent. Buyer and Seller
shall share equally and be responsible for any fees associated with filing
(i) the Assignment Application for the FCC Consent and (ii) any other filing or
similar fees relating to applications for Consent required from any Governmental
Authority. Except as otherwise provided in this Agreement, Seller and Buyer
shall each be liable for its own fees and expenses incurred in connection with
the negotiation, preparation, execution or performance of this Agreement and the
consummation of the transactions contemplated herein.



--------------------------------------------------------------------------------

12.3 Choice of Law. This Agreement shall be construed, interpreted and the
rights of the Parties determined in accordance with the laws of the State of
Illinois, without giving effect to the principles of conflicts of law of such
state.

12.4 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by Seller or Buyer without the prior written consent
of the other Party hereto; provided, that, without the consent of Seller, (i)
Buyer may assign some or all of its rights hereunder to one or more Affiliates
of Buyer, but no such assignment shall relieve Buyer of its obligations
hereunder and any such assignment must occur prior to the date the Assignment
Application is filed with the FCC, (ii) if Buyer shall reasonably determine that
it shall not be able to obtain a “failing station” waiver from the FCC on a
timely basis, then Buyer may assign some or all of its rights hereunder to any
third Person that shall have the financial resources to pay the Purchase Price,
be qualified under the Communications Laws to become the FCC licensee of the
Station without any waiver of any Communications Laws, and execute a document
agreeing to be bound by the terms of this Agreement, in which event Seller and
such assignee shall file a new Assignment Application in respect thereof with
the terms and provisions of Section 6 again being in effect and applicable as if
such assignee were the original buyer hereunder, (iii) Buyer may assign some or
all of its rights hereunder to a subsequent purchaser of the Station, and (iv)
Buyer may collaterally assign this Agreement to its and its subsidiaries’ and
parents’ lenders. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns, and no other Person shall have any right, benefit or
obligation hereunder (other than the Parties’ Affiliates and representatives
under and in accordance with Section 10).

12.5 Entire Agreement. This Agreement, all schedules hereto, and all documents
and certificates to be delivered by the Parties pursuant hereto, collectively
represent the entire understanding and agreement between the Parties hereto with
respect to the subject matter of this Agreement. All schedules attached to this
Agreement shall be deemed part of this Agreement and are incorporated herein,
where applicable, as if fully set forth herein. This Agreement supersedes all
prior negotiations, letters of intent or other writings between the Parties and
their respective representatives with respect to the subject matter hereof.

12.6 Amendment; Waivers of Compliance; Consents. This Agreement may be amended
at any time but only by an instrument in writing signed by the Parties hereto.
Except as otherwise provided in this Agreement, any failure of any of the
Parties to comply with any obligation, representation, warranty, covenant,
agreement, or condition herein may be waived by the Party entitled to the
benefits thereof only by a written instrument signed by the Party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, representation, warranty, covenant, agreement, or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any Party hereto, such consent shall be given in writing in a manner consistent
with the requirements for a waiver of compliance as set forth in this Section.

12.7 Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect by any
court or other Governmental Authority of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument and this Agreement shall be
construed in a manner that, as nearly as possible, reflects the original intent
of the Parties.

12.8 Mutual Contribution. The Parties to this Agreement and their counsel have
mutually contributed to its drafting and to the drafting of all other agreements
referenced herein. Consequently, no provision of this Agreement (or any such
agreement referenced herein) shall be construed against any Party on the ground
that such Party drafted the provision or caused it to be drafted or the
provision contains a covenant of such Party.

12.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be an original, and all of
which counterparts together shall constitute one and the same fully executed
instrument. Signature pages delivered via email of scanned, or facsimile
transmission of, executed signature pages shall be sufficient to make this
Agreement binding.



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, this Agreement has been executed by the Parties
hereto as of the date first above written.

BUYER: GOCOM MEDIA OF ILLINOIS, LLC


/s/ Richard L. Gorman          
Richard L. Gorman, President


SELLER ACME TELEVISION OF ILLINOIS, LLC


/s/ Thomas D. Allen          
Thomas D. Allen, Executive VP and CFO


  ACME TELEVISION LICENSES OF ILLINOIS, LLC


/s/ Thomas D. Allen          
Thomas D. Allen, Executive VP and CFO


Joinder as a Party solely with respect to Sections 6.15 and 10.6 and all terms
requiring the execution and delivery of the Limited Indemnity Guaranty:

  ACME TELEVISION, LLC


/s/ Thomas D. Allen          
Thomas D. Allen, Executive VP and CFO




--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit A - Limited Indemnity Guaranty



LIST OF SCHEDULES

Schedule 1.1B - Permitted Liens Schedule 3.3 - Consents Schedule 3.5 - Leased
Real Property Schedule 3.6 - Equipment Schedule 3.7 - Licenses; FCC Exceptions
Schedule 3.8 - MVPD Matters Schedule 3.9 - Assumed Contracts Schedule 3.10 -
Intellectual Property Schedule 3.14 - Claims and Litigation